19-36300-cgm           Doc 789        Filed 02/05/20 Entered 02/05/20 13:20:00                        Main Document
                                                   Pg 1 of 62



 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                            )
     In re:                                                                 )   Chapter 11
                                                                            )
     BARNEYS NEW YORK, INC., et al.,1                                       )   Case No. 19-36300 (CGM)
                                                                            )
                                         Debtors.                           )   (Jointly Administered)
                                                                            )

                       FINDINGS OF FACT, CONCLUSIONS OF LAW,
                    AND ORDER CONFIRMING THE JOINT CHAPTER 11
              PLAN OF BARNEYS NEW YORK, INC. AND ITS DEBTOR AFFILIATES

              WHEREAS, Barneys New York, Inc. and the other above-captioned debtors and debtors

 in possession (collectively, the “Debtors”) have, among other things:2

              a.     commenced the above-captioned chapter 11 cases (collectively, the “Chapter 11
                     Cases”) by filing voluntary petitions for relief under chapter 11 of title 11 of the
                     United States Code (the “Bankruptcy Code”) on August 6, 2019 (the “Petition
                     Date”) with the Bankruptcy Court for the Southern District of New York
                     (the “Court”);

              b.     continued to operate their businesses and manage their properties as debtors in
                     possession in accordance with sections 1107(a) and 1108 of the Bankruptcy Code;

              c.     filed, on November 15, 2019, (i) the Joint Chapter 11 Plan of Barneys New York,
                     Inc. and Its Debtor Affiliates [Docket No. 527] (as amended, supplemented, or
                     otherwise modified from time to time, the “Plan”), (ii) the Disclosure Statement for
                     the Joint Chapter 11 Plan of Barneys New York, Inc. and Its Debtor Affiliates
                     [Docket No. 528] (as amended, supplemented, or otherwise modified from time to
                     time, the “Disclosure Statement”), and (iii) the Debtors’ Motion for Entry of an
                     Order Approving (I) the Adequacy of the Disclosure Statement; (II) Solicitation
                     and Notice Procedures; (III) Forms of Ballots and Notices in Connection
                     Therewith; and (IV) Certain Dates with Respect Thereto [Docket No. 529];


 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
       Madison Avenue, 9th Floor, New York, NY 10065.
 2
       All capitalized terms used and not otherwise defined in this Confirmation Order (as defined herein) shall have the
       meanings given to them in the Plan (as defined herein). The rules of interpretation set forth in Article I, Section B
       of the Plan shall apply to this Confirmation Order.
19-36300-cgm     Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00            Main Document
                                          Pg 2 of 62


      d.       filed, on December 9, 2019, the first revised version of the Disclosure Statement
               [Docket No. 579];

      e.       filed, on December 16, 2019, (i) the second revised version of the Disclosure
               Statement and the first revised version of the Plan [Docket No. 596] and (ii) the
               Debtors’ Reply to Objection to the Debtors’ Disclosure Statement [Docket
               No. 595];

      f.       filed, on December 18, 2019, the further revised versions of the Disclosure
               Statement and the Plan [Docket No. 611];

      g.       obtained, on December 19, 2019, entry of the Order Approving (I) the Adequacy of
               the Disclosure Statement; (II) Solicitation and Notice Procedures; (III) Forms of
               Ballots and Notices in Connection Therewith; and (IV) Certain Dates with Respect
               Thereto [Docket No. 612] (the “Disclosure Statement Order”) approving the
               Disclosure Statement, solicitation procedures (the “Solicitation Procedures”), and
               related notices, forms, and ballots (collectively, the “Solicitation Packages”);

      h.       commenced service of the Solicitation Packages and notice of the Confirmation
               Hearing and the deadline for objecting to confirmation of the Plan to be distributed
               on or about December 20, 2019 (the “Solicitation Date”), in accordance with the
               Bankruptcy Code, the Federal Rules of Bankruptcy Procedure (the “Bankruptcy
               Rules”), the Disclosure Statement Order, and the Solicitation Procedures, as
               evidenced by, among other things, the affidavits of service [Docket Nos. 620, 626,
               639, 642, 643, 650, and 666] (the “Solicitation Affidavit”);

      i.       caused notice of the Confirmation Hearing (the “Confirmation Hearing Notice”) to
               be published on December 23, 2019, in the national edition of the USA Today, as
               evidenced by the Verification of Publication [Docket No. 625] (the “Publication
               Affidavit”);

      j.       filed, on January 12, 2020, the Notice of Filing of Plan Supplement [Docket
               No. 652] (together with the exhibits attached thereto, each as amended,
               supplemented, or otherwise modified from time to time, the “Plan Supplement”);

      k.       filed, on January 20, 2020, the Certification of Stretto Regarding Tabulation of
               Votes in Connection with the Joint Chapter 11 Plan of Barneys New York, Inc. and
               its Debtor Affiliates [Docket No. 700] (the “Voting Report”);

      l.       filed, on January 31, 2020, the Debtors’ (I) Brief in Support of Confirmation
               of the Joint Chapter 11 Plan of Barneys New York, Inc. and Its Debtor
               Affiliates, and (II) Omnibus Reply to Confirmation Objections [Docket No. 751]
               (the “Confirmation Brief”); and

      m.       filed, on January 31, 2020, the Declaration of Christopher A. Good in Support of
               Confirmation of Joint Chapter 11 Plan of Barneys New York, Inc. and its Debtor
               Affiliates [Docket No. 753] (the “Good Declaration”).



                                                2
19-36300-cgm       Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                            Pg 3 of 62


        This Court having:

        a.      entered the Disclosure Statement Order on December 19, 2019;

        b.      set January 17, 2020 at 4:00 p.m. (prevailing Eastern Time) as the deadline for
                filing objections, including § 1129(a)(9) non-consent forms, in opposition to the
                Plan;

        c.      set January 17, 2020 at 4:00 p.m. (prevailing Eastern Time) as the deadline for
                voting on the Plan;

        d.      set February 4, 2020 at 12:00 p.m. (prevailing Eastern Time) as the date and time
                for the commencement of the Confirmation Hearing in accordance with Bankruptcy
                Rules 3017 and 3018 and sections 1126, 1128, and 1129 of the Bankruptcy Code;

        e.      reviewed the Plan, the Plan Supplement, the Disclosure Statement, the
                Confirmation Brief, the Good Declaration, the Voting Report, and all pleadings,
                exhibits, statements, responses, and comments regarding Confirmation, including
                all objections, statements, and reservations of rights filed by parties in interest on
                the docket of the Chapter 11 Cases;

        f.      held the Confirmation Hearing;

        g.      heard the statements, arguments, and objections made by counsel with respect to
                Confirmation;

        h.      considered all testimony, documents, filings, and other evidence presented or
                admitted at the Confirmation Hearing;

        i.      overruled any and all objections to the Plan and to Confirmation and all statements
                and reservations of rights not consensually resolved or withdrawn, unless otherwise
                indicated;

        j.      entered rulings on the record at the Confirmation Hearing held on February 4, 2020
                (the “Confirmation Ruling”); and

        k.      taken judicial notice of all papers and pleadings filed in the Chapter 11 Cases; and
                all evidence proffered or adduced and all arguments made at the hearings held
                before the Court during the pendency of these Chapter 11 Cases.

        NOW, THEREFORE, the Court having found that notice of the Confirmation Hearing and

 the opportunity for any party in interest to object to Confirmation have been adequate and

 appropriate as to all parties affected or to be affected by the Plan and the transactions contemplated

 thereby; and the Court having found that the record of the Chapter 11 Cases and the legal and



                                                   3
19-36300-cgm       Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00            Main Document
                                             Pg 4 of 62


 factual bases set forth in the documents filed in support of Confirmation and all evidence proffered

 or adduced by counsel at the Confirmation Hearing establish just cause for the relief granted

 herein; and after due deliberation thereon and good cause appearing therefor, the Court hereby

 makes and issues the following findings of fact, conclusions of law, and order

 (this “Confirmation Order”):

                   I. FINDINGS OF FACT AND CONCLUSIONS OF LAW

 IT IS HEREBY FOUND AND DETERMINED THAT:

 A.     Findings of Fact and Conclusions of Law

        1.      The findings of fact and conclusions of law set forth herein and on the record of the

 Confirmation Hearing constitute findings of fact and conclusions of law in accordance with Rule

 52 of the Federal Rules of Civil Procedure, made applicable to this proceeding by Bankruptcy

 Rules 7052 and 9014. All findings of fact and conclusions of law announced by the Court at the

 Confirmation Hearing in relation to Confirmation are hereby incorporated into this Confirmation

 Order to the extent not inconsistent herewith. To the extent that any of the following findings of

 fact constitute conclusions of law, they are adopted as such. To the extent that any of the following

 conclusions of law constitute findings of fact, they are adopted as such. To the extent any finding

 of fact or conclusion of law set forth herein (including any findings of fact or conclusions of law

 announced by the Court at the Confirmation Hearing and incorporated herein) constitutes an order

 of the Court, it is adopted as such.

 B.     Jurisdiction, Venue, Core Proceeding (28 U.S.C. §§ 157(b)(2) and 1334(a))

        2.      The Court has jurisdiction over the Chapter 11 Cases pursuant to 28 U.S.C. § 1334.

 Confirmation of the Plan is a core proceeding pursuant to 28 U.S.C. § 157(b), and the Court has

 jurisdiction to enter a Final Order determining that the Plan complies with the applicable




                                                  4
19-36300-cgm      Doc 789        Filed 02/05/20 Entered 02/05/20 13:20:00           Main Document
                                              Pg 5 of 62


 provisions of the Bankruptcy Code and should be confirmed and approved. Venue is proper before

 the Court pursuant to 28 U.S.C. § 1408.

 C.     Eligibility for Relief

        3.      Each Debtor is and continues to be, under section 109 of the Bankruptcy Code, a

 person eligible to be a debtor under chapter 11 of the Bankruptcy Code.

 D.     Commencement and Joint Administration of the Chapter 11 Cases

        4.      On the Petition Date, the Debtors commenced the Chapter 11 Cases by filing

 voluntary petitions for relief under chapter 11 of the Bankruptcy Code. On August 7, 2019, the

 Court entered an order [Docket No. 41] authorizing the joint administration of the Chapter 11

 Cases in accordance with Bankruptcy Rule 1015(b). The Debtors have operated their businesses

 and managed their properties as debtors in possession pursuant to sections 1107(a) and 1108 of

 the Bankruptcy Code. No trustee or examiner has been appointed in the Chapter 11 Cases.

 E.     Appointment of the Committee

        5.      On August 15, 2019, the U.S. Trustee appointed the Official Committee of

 Unsecured Creditors (the “Committee”) to represent the interests of the unsecured creditors of the

 Debtors in the Chapter 11 Cases [Docket No. 131].

 F.     Plan Supplement

        6.      The Plan Supplement complies with the terms of the Plan, and the Debtors provided

 good and proper notice of filing thereof in accordance with the Bankruptcy Code, the Bankruptcy

 Rules, the Disclosure Statement Order, and the facts and circumstances of the Chapter 11 Cases.

 No other or further notice is or will be required with respect to the Plan Supplement. All

 documents included in the Plan Supplement are integral to, part of, and incorporated by reference

 into the Plan. Subject to the terms of the Plan, the Debtors have reserved the right to alter, amend,




                                                  5
19-36300-cgm      Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00           Main Document
                                           Pg 6 of 62


 update, or modify the Plan Supplement prior to the Effective Date, subject to compliance with the

 Bankruptcy Code and the Bankruptcy Rules.

 G.     Judicial Notice

        7.      The Court takes judicial notice of (and deems admitted into evidence for purposes

 of Confirmation) the docket of the Chapter 11 Cases maintained by the Clerk of the Court or its

 duly-appointed agent, including all pleadings and other documents filed, all orders entered, all

 hearing transcripts, and all evidence and arguments made, proffered, or adduced at the hearings

 held before the Court during the pendency of the Chapter 11 Cases, including, without limitation,

 the hearing to consider the adequacy of the Disclosure Statement and the Confirmation Hearing.

 H.     Disclosure Statement Order

        8.      On December 19, 2019, the Court entered the Disclosure Statement Order, which,

 among other things, fixed January 17, 2020 at 4:00 p.m. (prevailing Eastern Time) as the deadline

 for objecting to the Plan (the “Plan Objection Deadline”) and as the deadline for voting to accept

 or reject the Plan (the “Voting Deadline”), and January 24, 2020 at 9:00 a.m. (prevailing Eastern

 Time) as the initially scheduled date and time for the Confirmation Hearing.

 I.     Transmittal and Mailing of Materials; Notice

        9.      The Debtors provided due, adequate, and sufficient notice of the Plan, the

 Disclosure Statement, the Disclosure Statement Order, the Solicitation Packages, the Confirmation

 Hearing Notice, the Plan Supplement, and all the other materials distributed by the Debtors in

 connection with Confirmation of the Plan in compliance with the Bankruptcy Rules, including

 Bankruptcy Rules 2002(b), 3017, 3018, 3019, and 3020(c), the Local Bankruptcy Rules for the

 Southern District of New York (the “Local Rules”), and the procedures set forth in the Disclosure

 Statement Order. The Debtors provided due, adequate, and sufficient notice of the Voting

 Deadline and Plan Objection Deadline, the Confirmation Hearing (as may be continued from time


                                                 6
19-36300-cgm        Doc 789    Filed 02/05/20 Entered 02/05/20 13:20:00           Main Document
                                            Pg 7 of 62


 to time), and any applicable bar dates and hearings described in the Disclosure Statement Order in

 compliance with the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and

 the Disclosure Statement Order. No other or further notice is or shall be required.

 J.     Solicitation

        10.     The Debtors solicited votes for acceptance and rejection of the Plan in good faith,

 and such solicitation complied with sections 1125 and 1126, and all other applicable sections, of

 the Bankruptcy Code, Bankruptcy Rules 3017, 3018, and 3019, the Disclosure Statement Order,

 the Local Rules, and all other applicable rules, laws, and regulations.

 K.     Voting Report

        11.     On January 20, 2020, the Debtors filed the Voting Report. As evidenced thereby,

 the procedures used to tabulate ballots were fair and conducted in accordance with the Disclosure

 Statement Order, the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and

 all other applicable rules, laws, and regulations.

        12.     As set forth in the Plan, Holders of Claims in Class 3 and Class 4

 (the “Voting Classes”) were eligible to vote on the Plan in accordance with the Solicitation

 Procedures. Holders of Claims in Class 1 and Class 2 (the “Deemed Accepting Class”) are

 Unimpaired and conclusively presumed to accept the Plan and, therefore, did not vote to accept or

 reject the Plan.    Holders of Claims and Interests Class 5, Class 6, Class 7, and Class 8

 (the “Deemed Rejecting Classes”) are Impaired under the Plan, are entitled to no recovery under

 the Plan, and are therefore deemed to have rejected the Plan.

        13.     As evidenced by the Voting Report, Class 3 and Class 4 voted to accept the Plan in

 accordance with section 1126 of the Bankruptcy Code.

        14.     Based on the foregoing, and as evidenced by the Voting Report, at least one

 Impaired Class of Claims (excluding the acceptance by any insiders of any of the Debtors) has


                                                      7
19-36300-cgm      Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                            Pg 8 of 62


 voted to accept the Plan in accordance with the requirements of sections 1124 and 1126 of the

 Bankruptcy Code.

 L.     Modifications to the Plan

        15.     Pursuant to section 1127 of the Bankruptcy Code, any modifications to the Plan

 since the commencement of Solicitation described or set forth herein constitute technical changes

 or changes with respect to particular Claims or Interests made pursuant to the agreement of the

 Holders of such Claims or Interests and do not materially and adversely affect the treatment of any

 Claims or Interests. Pursuant to Bankruptcy Rule 3019, these modifications do not require

 additional disclosure under section 1125 of the Bankruptcy Code or the resolicitation of votes

 under section 1126 of the Bankruptcy Code, nor do they require that the Holders of Claims or

 Interests be afforded an opportunity to change previously cast acceptances or rejections of the Plan.

        16.     This Confirmation Order contains modifications to the Plan that were made to

 address objections and informal comments received from parties in interest. Modifications to the

 Plan since entry of the Disclosure Statement Order, if any, are consistent with the provisions of

 the Bankruptcy Code. The disclosure of any Plan modifications prior to or on the record at the

 Confirmation Hearing constitutes due and sufficient notice of any and all Plan modifications. The

 Plan as modified shall constitute the Plan submitted for Confirmation.

 M.     Objections

        17.     To the extent that any objections, reservations of rights, statements, or joinders to

 Confirmation have not been resolved, withdrawn, waived, adjourned, or settled prior to entry of

 this Confirmation Order or otherwise resolved herein or as stated on the record of the Confirmation

 Hearing, they are hereby overruled on the merits based on the record before the Court. All

 objections to Confirmation not filed and served prior to the deadline for filing objections to the




                                                  8
19-36300-cgm        Doc 789    Filed 02/05/20 Entered 02/05/20 13:20:00           Main Document
                                            Pg 9 of 62


 Plan set forth in the Confirmation Hearing Notice, if any, are deemed waived and shall not be

 considered by the Court.

 N.     Burden of Proof

        18.      The Debtors, as proponents of the Plan, have met their burden of proving each

 required element of section 1129 of the Bankruptcy Code by a preponderance of the evidence, the

 applicable evidentiary standard for Confirmation. Further, the Debtors have proven each required

 element of section 1129 of the Bankruptcy Code by clear and convincing evidence. Each witness

 who testified on behalf of the Debtors in connection with Confirmation was credible, reliable, and

 qualified to testify as to the topics addressed in his or her testimony.

 O.     Bankruptcy Rule 3016

        19.      The Plan is dated and identifies the Debtors as the Plan proponents, thereby

 satisfying Bankruptcy Rule 3016(a). The filing of the Disclosure Statement satisfied Bankruptcy

 Rule 3016(b).

        20.      The injunction, release, and exculpation provisions in the Disclosure Statement and

 the Plan describe, in bold font and with specific and conspicuous language, all acts to be enjoined

 and identify the entities that will be subject to the injunction, thereby satisfying

 Bankruptcy Rule 3016(c).

 P.     Compliance with the Requirements of Section 1129 of the Bankruptcy Code

        21.      The Plan complies with all applicable provisions of section 1129 of the Bankruptcy

 Code as follows:

        a.       Section 1129(a)(1)—Compliance of the Plan with Applicable Provisions of the
                 Bankruptcy Code

        22.      The Plan complies with all applicable provisions of the Bankruptcy Code, including

 sections 1122 and 1123, thereby satisfying section 1129(a)(1) of the Bankruptcy Code.



                                                   9
19-36300-cgm          Doc 789   Filed 02/05/20 Entered 02/05/20 13:20:00            Main Document
                                             Pg 10 of 62


                i.       Sections 1122 and 1123(a)(1)—Proper Classification

        23.     The Plan satisfies the requirements of sections 1122 and 1123(a)(1) of the

 Bankruptcy Code. As required by section 1123(a)(1) of the Bankruptcy Code, in addition to

 Administrative Claims, Priority Tax Claims, Professional Fee Claims, and Allowed DIP Claims

 which need not be classified, Article III of the Plan designates eight Classes of Claims and

 Interests. As required by section 1122(a) of the Bankruptcy Code, the Claims and Interests placed

 in each Class are substantially similar to other Claims and Interests, as applicable, in each such

 Class. Valid business, factual, and legal reasons exist for the separate classification of such Claims

 and Interests, such classifications were not implemented for any improper purpose and do not

 unfairly discriminate between, or among, holders of Claims and Interests.

                ii.      Section 1123(a)(2)—Specification of Unimpaired Classes

        24.     The Plan satisfies the requirements of section 1123(a)(2) of the Bankruptcy Code.

 Article III of the Plan specifies that Claims in Class 1 are Unimpaired under the Plan.

                iii.     Section 1123(a)(3)—Specification of Treatment of Impaired Classes

        25.     The Plan satisfies the requirements of section 1123(a)(3) of the Bankruptcy Code.

 Article III of the Plan specifies that Claims in Classes 3, 4, 5, 6, 7 and 8 are Impaired under the

 Plan and that Claims in Class 2 are either deemed Unimpaired or Impaired under the Plan.

                iv.      Section 1123(a)(4)—No Discrimination

        26.     The Plan satisfies the requirements of section 1123(a)(4) of the Bankruptcy Code.

 Article III of the Plan provides for the same treatment for each Claim or Interest in any particular

 Class, as the case may be, except to the extent the Holder of a particular Claim or Interest has

 agreed to a less favorable treatment with respect to such Claim or Interest.




                                                  10
19-36300-cgm         Doc 789    Filed 02/05/20 Entered 02/05/20 13:20:00           Main Document
                                             Pg 11 of 62


                v.      Section 1123(a)(5)—Adequate Means for Plan Implementation

        27.     The Plan satisfies the requirements of section 1123(a)(5) of the Bankruptcy Code.

 The Plan and the various documents included in the Plan Supplement provide adequate and proper

 means for execution and implementation of the Plan, including: (a) the Schedule of Assumed

 Executory Contracts and Unexpired Leases; (b) the Schedule of Retained Causes of Action; (c) the

 identity and terms of compensation of the Plan Administrator; (d) any transition services

 agreement between the Purchasers and the Debtors; and (e) any other necessary documentation

 related to the Sale Transaction or other Restructuring Transactions.

                vi.     Section 1123(a)(6)—Non-Voting Equity Securities

        28.     The Plan satisfies the requirements of section 1123(a)(6) of the Bankruptcy Code.

 The Plan does not provide for the issuance of equity or other securities of the Debtors, including

 nonvoting equity securities.

                vii.    Section 1123(a)(7)—Directors, Officers, and Trustees

        29.     The Plan satisfies the requirements of section 1123(a)(7) of the Bankruptcy Code.

 Article IV.D of the Plan discharges all of the Debtors’ officers and managers from their duties

 effective as of the Effective Date without any further action. In addition, Article IV.D provides

 that the Plan Administrator shall be appointed as the sole manager and sole officer of the

 Wind-Down Debtors and shall succeed to the powers of the Wind-Down Debtors’ managers and

 officers. The manner for selection of the Plan Administrator is set forth in the Plan. The selection

 of Mr. Christopher A. Good as the Plan Administrator and the process therefor is consistent with

 the interests of Holders of Claims and Interests and public policy.




                                                 11
19-36300-cgm          Doc 789   Filed 02/05/20 Entered 02/05/20 13:20:00           Main Document
                                             Pg 12 of 62


        b.      Section 1123(b)—Discretionary Contents of the Plan

        30.     The Plan’s discretionary provisions comply with section 1123(b) of the Bankruptcy

 Code and are consistent with the applicable provisions of the Bankruptcy Code. Thus, the Plan

 satisfies section 1123(b).

                i.       Impairment / Unimpairment of Any Class of Claims or Interests

        31.     Pursuant to the Plan, Article III of the Plan impairs or leaves Unimpaired, as the

 case may be, each Class of Claims and Interests, as contemplated by section 1123(b)(1) of the

 Bankruptcy Code.

                ii.      Assumption and Rejection of Executory Contracts and Unexpired
                         Leases

        32.     Article V of the Plan provides for the automatic rejection of the Debtors’ Executory

 Contracts and Unexpired Leases on the Effective Date, except as otherwise provided herein or

 therein, unless such Executory Contract or Unexpired Lease: (a) is specifically described in the

 Plan as to be assumed in connection with confirmation of the Plan, is specifically scheduled to be

 assumed or assumed and assigned pursuant to the Plan or the Plan Supplement, or otherwise is

 specifically described in the Plan to not be rejected; (b) is subject to a prior or pending motion

 and/or notice to assume or reject such Unexpired Lease or Executory Contract; (c) is to be assumed

 by the Debtors or assumed by the Debtors and assigned to another third party, as applicable, in

 connection with any sale transaction; or (d) is a contract, instrument, release, indenture, or other

 agreement or document entered into in connection with the Plan. Entry of this Confirmation Order

 shall constitute approval of such assumptions, assignments, and rejections, including the

 assumption of the Executory Contracts or Unexpired Leases as provided in the Plan Supplement,

 pursuant to sections 365(a) and 1123 of the Bankruptcy Code.




                                                 12
19-36300-cgm       Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                             Pg 13 of 62


                iii.      Compromise and Settlement

        33.     In accordance with section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy

 Rule 9019, and in consideration for the distributions and other benefits provided under the Plan

 and with the support of the various creditors, stakeholders, and other parties in interest, including

 the Committee, the provisions of the Plan constitute a good-faith compromise of all Claims,

 Interests, Causes of Action, as applicable, and controversies released, settled, compromised, or

 otherwise resolved pursuant to the Plan. Those settlements and compromises are fair, equitable,

 and reasonable and approved as being in the best interests of the Debtors and their Estates.

                iv.       Debtor Release

        34.     The releases of Claims and Causes of Action by the Debtors described in

 Article VIII.D of the Plan in accordance with section 1123(b) of the Bankruptcy Code (the “Debtor

 Release”)    represent    a   valid   exercise   of    the   Debtors’   business    judgment     under

 Bankruptcy Rule 9019. The Debtors’ or the Wind-Down Debtors’ pursuit of any such claims

 against the Released Parties is not in the best interest of the Estates’ various constituencies because

 the costs involved would likely outweigh any potential benefit from pursuing such Claims. The

 Debtor Release is fair and equitable and complies with the absolute priority rule.

        35.     The Debtor Release is an integral part of the Plan and is in the best interests of the

 Debtors’ Estates as a component of the comprehensive settlement implemented under the Plan.

 The low probability of success in litigation with respect to the released Causes of Action supports

 the Debtor Release. The investigation conducted by one of the Debtors’ disinterested directors

 also supports the Debtor Release. The Plan, including the Debtor Release, was negotiated by

 sophisticated parties represented by able counsel and financial advisors. The Debtor Release is

 therefore the result of an arm’s-length negotiation process.




                                                   13
19-36300-cgm        Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00            Main Document
                                             Pg 14 of 62


        36.       The Debtor Release appropriately offers protection to parties that participated in

 the Debtors’ restructuring process. Specifically, the Released Parties under the Plan made

 significant concessions and contributions to the Chapter 11 Cases, including, as applicable,

 actively supporting the Plan and these Chapter 11 Cases and waiving substantial rights and Claims

 against the Debtors under the Plan. Several creditors relied on the Debtor Release in supporting

 the Plan, including creditors that consented to “different treatment” under section 1129(a)(9) of

 the Bankruptcy Code. The Debtor Release for the Debtors’ managers and officers is appropriate

 because the Debtors’ managers and officers share an identity of interest with the Debtors,

 supported the Plan and these Chapter 11 Cases, actively participated in meetings, negotiations, and

 implementation during these Chapter 11 Cases, and have provided other valuable consideration to

 the Debtors to facilitate the Debtors’ restructuring.     Such release is also supported by the

 investigation.

        37.       The scope of the Debtor Release is appropriately tailored under the facts and

 circumstances of these Chapter 11 Cases. The Debtor Release, which includes by reference each

 related provision and definition contained in the Plan, is: (a) in exchange for the good and valuable

 consideration provided by the Released Parties; (b) a good faith settlement and compromise of the

 claims released by such releases; (c) in the best interests of the Debtors and all Holders of Claims

 and Interests; (d) fair, equitable, and reasonable; (e) given and made after due notice and

 opportunity for hearing; and (f) a bar to any of the Debtors or their Estates asserting any Claim or

 Cause of Action released pursuant to such Debtor Release. In light of, among other things, the

 value provided by the Released Parties to the Debtors’ Estates and the critical nature of the Debtor

 Release to the Plan, the Debtor Release is appropriate.




                                                  14
19-36300-cgm         Doc 789   Filed 02/05/20 Entered 02/05/20 13:20:00              Main Document
                                            Pg 15 of 62


                v.      Release by Holders of Claims and Interests

        38.     The release by the Releasing Parties set forth in Article VIII.E of the Plan

 (the “Third-Party Release”) is an essential provision of the Plan. The scope of the Third-Party

 Release is appropriately tailored under the facts and circumstances of these Chapter 11 Cases and

 the Releasing Parties received due and adequate notice of the Third-Party Release.                The

 Third-Party Release is: (a) consensual; (b) essential to the Plan; (c) given in exchange for the good

 and valuable consideration provided by the Released Parties; (d) a good-faith settlement and

 compromise of the Claims and Causes of Action released pursuant to the Third-Party Release;

 (e) materially beneficial to, and in the best interests of, the Debtors, their Estates, and their

 stakeholders; (f) important to the overall objectives of the Plan; (g) fair, equitable, and reasonable;

 (h) given and made after due notice and opportunity for a hearing, as well as a clear opportunity

 to opt out of such Third-Party Release; (i) a bar to any of the Releasing Parties asserting any claim

 or Cause of Action released pursuant to the Third-Party Release against any of the Released

 Parties; and (j) consistent with sections 105, 524, 1123, 1129, and 1141 of the Bankruptcy Code,

 other applicable provisions of the Bankruptcy Code, and applicable law.

        39.     The Third-Party Release is an integral part of the Plan. Like the Debtor Release,

 the Third-Party Release facilitated participation of the Released Parties in both the Plan and these

 Chapter 11 Cases generally. The Third-Party Release is instrumental to the Plan and was critical

 in incentivizing the Released Parties to support the Plan and preventing potentially significant and

 time-consuming litigation regarding the parties’ respective rights and interests.

        40.     Furthermore, the Third-Party Release is consensual as the Releasing Parties were

 provided adequate notice of the Chapter 11 Cases and related proceedings, the Plan, and the

 deadline to object to confirmation of the Plan, and all Holders of Claims and Interests, as

 applicable, were given the opportunity to opt out of the Third-Party Release. The release


                                                   15
19-36300-cgm       Doc 789    Filed 02/05/20 Entered 02/05/20 13:20:00              Main Document
                                           Pg 16 of 62


 provisions of the Plan were conspicuous and emphasized with boldface type in the Plan, the

 Disclosure Statement, and the ballots. Among other things, the Plan provides appropriate and

 specific disclosure with respect to the Claims and Causes of Action that are subject to the

 Third-Party Release, and no other disclosure or notice is necessary or shall be required.

 The Third-Party Release is specific in language, integral to the Plan, and given for substantial

 consideration. In light of the foregoing, the Third-Party Release is approved.

                vi.     Exculpation

        41.     The exculpation provisions set forth in Article VIII.F of the Plan

 (the “Exculpation”) are essential to the Plan. The Exculpation is essential to the Plan and

 appropriately affords protection to certain parties who constructively participated in and

 contributed to the Debtors’ chapter 11 process. The record in the Chapter 11 Cases fully supports

 the Exculpation, which is appropriately tailored to protect the Exculpated Parties from

 inappropriate litigation.

                vii.    Injunction

        42.     The injunction provisions set forth in Article VIII.G of the Plan are essential to the

 Plan and are necessary to implement the Plan, the Debtor Release, the Third-Party Release, and

 the Exculpation. Such injunction provisions are appropriately tailored to achieve those purposes.

                viii.   Preservation of Claims and Causes of Action

        43.     Article IV.M of the Plan appropriately provides for the preservation by the Debtors

 of certain Causes of Action in accordance with section 1123(b)(3)(B) of the Bankruptcy Code.

        44.     The Plan is specific with respect to the Causes of Action to be retained by the

 Debtors, and the Plan and Plan Supplement provide meaningful disclosure with respect to the

 potential Causes of Action that the Wind-Down Debtors may retain, and all parties in interest

 received adequate notice with respect to such Causes of Action. The provisions regarding Causes


                                                 16
19-36300-cgm         Doc 789   Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                            Pg 17 of 62


 of Action in the Plan are appropriate and in the best interests of the Debtors, their respective

 Estates, and Holders of Claims and Interests. For the avoidance of doubt, except with respect to

 the Schedule of Retained Causes of Action and as otherwise provided in the Plan, Causes of Action

 released or exculpated under the Plan will not be retained by the Wind-Down Debtors.

                ix.     Lien Releases

        45.     Except as otherwise specifically provided in this Confirmation Order, the Plan, or

 in any contract, instrument, release, or other agreement or document created pursuant to the Plan,

 or executed in connection therewith, to implement the Plan, on the Effective Date and concurrently

 with the applicable distributions made pursuant to the Plan and, in the case of a Secured Claim,

 satisfaction in full of the portion of the Secured Claim that is Allowed as of the Effective Date and

 required to be satisfied pursuant to the Plan, except for Other Secured Claims that the Debtors elect

 to reinstate in accordance with Article III.B of the Plan, all mortgages, deeds of trust, Liens,

 pledges, or other security interests against any property of the Estates shall be fully released,

 settled, compromised, and satisfied, and all of the right, title, and interest of any Holder of such

 mortgages, deeds of trust, Liens, pledges, or other security interests shall revert automatically to

 the applicable Debtor and its successors and assigns (the “Lien Releases”). The provisions of the

 Lien Releases are appropriate, fair, equitable and reasonable and in the best interests of the

 Debtors, their Estates, and Holders of Claims and Interests.

                x.      Additional Plan Provisions

        46.     The other discretionary provisions of the Plan, including the Plan Supplement, are

 appropriate and consistent with applicable provisions of the Bankruptcy Code, including, without

 limitation, provisions for the allowance of certain Claims and Interests, treatment of

 indemnification obligations, and the retention of jurisdiction by the Court.




                                                  17
19-36300-cgm      Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00            Main Document
                                            Pg 18 of 62


        c.      Section 1123(d)—Cure of Defaults

        47.     Article V.F of the Plan provides for the satisfaction of cure claims associated with

 each Executory Contract and Unexpired Lease to be assumed in accordance with section 365(b)(1)

 of the Bankruptcy Code. Any monetary defaults under each Assumed Executory Contract or

 Unexpired Lease shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by

 payment of the cure amount in Cash, subject to the limitations described in Article V.F of the Plan,

 or on such other terms as the parties to such Executory Contracts or Unexpired Leases may

 otherwise agree. Any disputed cure amounts will be determined in accordance with the procedures

 set forth in Article V.F of the Plan, and applicable bankruptcy and nonbankruptcy law. As such,

 the Plan provides that the Debtors will cure, or provide adequate assurance that the Debtors will

 promptly cure, defaults with respect to assumed Executory Contracts and Unexpired Leases in

 accordance with section 365(b)(1) of the Bankruptcy Code. Thus, the Plan complies with

 section 1123(d) of the Bankruptcy Code.

        d.      Section 1129(a)(2)—Debtors’ Compliance with the Applicable Provisions of
                the Bankruptcy Code

        48.     The Debtors, as proponents of the Plan, have complied with all applicable

 provisions of the Bankruptcy Code as required by section 1129(a)(2) of the Bankruptcy Code,

 including sections 1122, 1123, 1124, 1125, 1126, 1128, and 1129 of the Bankruptcy Code, and

 with Bankruptcy Rules 2002, 3017, 3018, and 3019.

        49.     The Debtors and their agents solicited votes to accept or reject the Plan after the

 Court approved the adequacy of the Disclosure Statement pursuant to section 1125(a) of the

 Bankruptcy Code and the Disclosure Statement Order.

        50.     The Debtors and their agents have solicited and tabulated votes on the Plan and

 have participated in the activities described in section 1125 of the Bankruptcy Code fairly, in good



                                                 18
19-36300-cgm       Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00              Main Document
                                            Pg 19 of 62


 faith (as such term is used in section 1125(e) of the Bankruptcy Code), and in a manner consistent

 with the applicable provisions of the Disclosure Statement Order, the Disclosure Statement, the

 Bankruptcy Code, the Bankruptcy Rules, and all other applicable rules, laws, and regulations and

 are entitled to the protections afforded by section 1125(e) of the Bankruptcy Code and the

 Exculpation provisions set forth in Article VIII.F of the Plan.

        51.     The Debtors and their agents have participated in good faith and in compliance with

 the applicable provisions of the Bankruptcy Code with regard to the offering, issuance, and

 distribution of recoveries under the Plan and therefore are not, and on account of such distributions

 shall not be, liable at any time for the violation of any applicable law, rule, or regulation governing

 the solicitation of acceptances or rejections of the Plan or distributions made pursuant to the Plan,

 so long as such distributions are made consistent with the terms of and pursuant to the Plan.

        e.      Section 1129(a)(3)—Proposal of Plan in Good Faith

        52.     The Plan satisfies the requirements of section 1129(a)(3) of the Bankruptcy Code.

 The Debtors have proposed the Plan in good faith and not by any means forbidden by law. In

 determining that the Plan has been proposed in good faith, the Court has examined the totality of

 the circumstances surrounding the filing of the Chapter 11 Cases, the Plan itself, and the process

 leading to its formulation. The Debtors’ good faith is evident from the facts and the record of the

 Chapter 11 Cases, the Plan, the Disclosure Statement, the hearing on the Disclosure Statement,

 and the record of the Confirmation Hearing and other proceedings held in the Chapter 11 Cases.

        53.     The Plan was proposed with the legitimate and honest purpose of maximizing the

 value of the Debtors’ Estates and to effectuate a successful chapter 11 proceeding for the Debtors.

 The Plan was the product of extensive negotiations conducted at arm’s length among the Debtors

 and certain of their key stakeholders. Further, the Plan’s classification, settlement, exculpation,

 release, and injunction provisions have been negotiated in good faith and at arm’s length, are


                                                   19
19-36300-cgm      Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                           Pg 20 of 62


 consistent with sections 105, 1122, 1123(b)(6), 1129, and 1142 of the Bankruptcy Code, and are

 each necessary for the Debtors to consummate a value-maximizing conclusion to the Chapter 11

 Cases. Accordingly, the requirements of section 1129(a)(3) of the Bankruptcy Code are satisfied.

        f.     Section 1129(a)(4)—Court Approval of Certain Payments as Reasonable

        54.    Payments made or to be made by the Debtors for services or for costs and expenses

 in or in connection with the Chapter 11 Cases, or in connection with the Plan and incident to the

 Chapter 11 Cases, have been approved by, or are subject to the approval of, the Court as

 reasonable, thereby satisfying section 1129(a)(4) of the Bankruptcy Code.

        g.     Section 1129(a)(5)—Disclosure of Directors, Officers and Managers and
               Consistency with the Interests of Creditors and Public Policy

        55.    Because the Plan provides for the liquidation of the Estates’ assets and resignation

 of the Debtors’ officers, directors, and managers, section 1129(a)(5) of the Bankruptcy Code does

 not apply. To the extent section 1129(a)(5) of the Bankruptcy Code applies to the Wind-Down

 Debtors, the Debtors have satisfied the requirements of this provision by, among other things,

 disclosing the identity and terms of compensation of the Plan Administrator.

        h.     Section 1129(a)(6)—Rate Changes

        56.    Section 1129(a)(6) of the Bankruptcy Code does not apply to the Plan. The Plan

 does not contain any rate changes subject to the jurisdiction of any governmental regulatory

 commission and therefore will not require governmental regulatory approval.

        i.     Section 1129(a)(7)—Best Interests of Holders of Claims and Interests

        57.    The Debtors have demonstrated that the Plan is in the best interests of their creditors

 and equity interest holders and the requirements of section 1129(a)(7) of the Bankruptcy Code are

 satisfied. The evidence in support of the Plan that was proffered or adduced at the Confirmation

 Hearing and the facts and circumstances of the Chapter 11 Cases establish that each Holder of



                                                 20
19-36300-cgm      Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00            Main Document
                                            Pg 21 of 62


 Allowed Claims or Interests in each Class will recover as much or more value under the Plan on

 account of such Claim or Interest, as of the Effective Date, than the amount such Holder would

 receive if the Debtors were liquidated on the Effective Date under chapter 7 of the

 Bankruptcy Code.

        j.      Section 1129(a)(8)—Conclusive Presumption of Acceptance by Unimpaired
                Classes; Acceptance of the Plan by Certain Impaired Classes; Fairness of Plan
                with Respect to Deemed Rejecting Classes

        58.     Class 1 is Unimpaired by the Plan pursuant to section 1124 of the Bankruptcy Code

 and, accordingly, Holders of Claims in such class are conclusively presumed to have accepted the

 Plan pursuant to section 1126(f) of the Bankruptcy Code. Class 2 is deemed Unimpaired by the

 Plan pursuant to section 1124 of the Bankruptcy Code because such Holders have agreed to their

 treatment and, accordingly, Holders of Claims in Class 2 are conclusively presumed to have

 accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code. Class 3 and Class 4 are

 Impaired by the Plan and entitled to vote on the Plan, and, as reflected in the Voting Report, each

 such class voted to accept the Plan. Classes 5, 6, 7, and 8 are Classes are Impaired Classes that

 will not receive or retain any property under the Plan on account of their Claims; such Classes are

 not entitled to vote on the Plan, and thus are deemed to reject the Plan. Nevertheless, as set forth

 below, the Debtors satisfy the requirements of section 1129(b) of the Bankruptcy Code with

 respect to the Claims that are deemed to reject the Plan.

        k.      Section 1129(a)(9)—Treatment of Claims Entitled to Priority Pursuant to
                Section 507(a) of the Bankruptcy Code

        59.     The treatment of Administrative Claims, Priority Tax Claims, Professional Fee

 Claims, DIP Claims, and payment of U.S. Trustee statutory fees under Article II of the Plan

 satisfies the requirements of, and complies in all respects with, section 1129(a)(9) of the




                                                 21
19-36300-cgm       Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                            Pg 22 of 62


 Bankruptcy Code. Holders of Administrative Claims and Priority Tax Claims have agreed to

 different treatment of their Claims under the Plan.

        l.      Section 1129(a)(10)—Acceptance by at Least One Impaired Class

        60.     The Plan satisfies the requirements of section 1129(a)(10) of the Bankruptcy Code.

 As set forth in the Voting Report, both Impaired Classes that were entitled to vote on the Plan have

 voted to accept the Plan. Specifically, Holders of Claims in Class 3 and Class 4 voted to accept

 the Plan. As such, with respect to each Debtor’s Plan there is either at least one Class of Claims

 that is Impaired under the Plan and has accepted the Plan, determined without including any

 acceptance of the Plan by any insider (as such term is defined in section 101(31) of the

 Bankruptcy Code).

        m.      Section 1129(a)(11)—Feasibility of the Plan

        61.     The Plan satisfies section 1129(a)(11) of the Bankruptcy Code. The evidence

 supporting the Plan proffered or adduced by the Debtors at or before the Confirmation

 Hearing: (a) is reasonable, persuasive, credible, and accurate as of the dates such evidence was

 prepared, presented, or proffered; (b) has not been controverted by other persuasive evidence;

 (c) establishes that the Plan is feasible and Confirmation of the Plan is not likely to be followed by

 liquidation (other than as contemplated by the Plan) or the need for further financial reorganization;

 and (d) establishes that the Debtors will have sufficient funds available to meet their obligations

 under the Plan.

        n.      Section 1129(a)(12)—Payment of Statutory Fees

        62.     The Plan satisfies the requirements of section 1129(a)(12) of the Bankruptcy Code.

 Article II.D of the Plan provides for the payment of all fees payable pursuant to section 1930(a) of

 the Judicial Code, as determined by the Court at the Confirmation Hearing in accordance with

 section 1128 of the Bankruptcy Code.


                                                  22
19-36300-cgm       Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00          Main Document
                                            Pg 23 of 62


        o.      Section 1129(a)(13)—Retiree Benefits

        63.     The Debtors do not have any remaining obligations to pay retiree benefits (as such

 term is defined in section 1114 of the Bankruptcy Code). Therefore, section 1129(a)(13) of the

 Bankruptcy Code is inapplicable to the Chapter 11 Cases or the Plan.

        p.      Section 1129(a)(14), (15), and (16)—Domestic Support Obligations,
                Individuals, and Nonprofit Corporations

        64.     The Debtors do not owe any domestic support obligations, are not individuals, and

 are not nonprofit corporations. Therefore, sections 1129(a)(14), 1129(a)(15), and 1129(a)(16) of

 the Bankruptcy Code do not apply to the Chapter 11 Cases.

        q.      Section 1129(b)—Confirmation           of    Plan   Over     Nonacceptance      of
                Impaired Classes

        65.     The Plan may be confirmed as to any Class that is deemed to have rejected the Plan

 (collectively, the “Rejecting Classes”) pursuant to section 1129(b) of the Bankruptcy Code,

 notwithstanding that the requirements of section 1129(a)(8) have not been met with respect to the

 Rejecting Classes, because the Debtors have demonstrated by a preponderance of the evidence the

 Plan (a) satisfies all of the other requirements of section 1129(a) of the Bankruptcy Code and

 (b) does not “discriminate unfairly” and is “fair and equitable” with respect to the Holders of

 Claims and Interests in the Rejecting Classes. The Plan, therefore, satisfies the requirements of

 section 1129(b) of the Bankruptcy Code and may be confirmed despite the fact that the Rejecting

 Classes are deemed to reject the Plan. After entry of this Confirmation Order and upon the

 occurrence of the Effective Date, the Plan shall be binding upon the Holders of Claims and

 Interests, as applicable, in the Rejecting Classes.

        r.      Section 1129(c)—Only One Plan

        66.     The Plan is the only plan filed in the Chapter 11 Cases and, accordingly, satisfies

 section 1129(c) of the Bankruptcy Code.


                                                  23
19-36300-cgm      Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00            Main Document
                                           Pg 24 of 62


        s.      Section 1129(d)—Principal Purpose of the Plan

        67.     The Plan satisfies the requirements of section 1129(d) of the Bankruptcy Code. As

 evidenced by its terms, the principal purpose of the Plan is not the avoidance of taxes or the

 avoidance of the application of Section 5 of the Securities Act of 1933.

        t.      Section 1129(e)—Not Small Business Cases

        68.     None of the Chapter 11 Cases are small business cases, and accordingly,

 section 1129(e) of the Bankruptcy Code does not apply to the Chapter 11 Cases.

 Q.     Satisfaction of Confirmation Requirements

        69.     Based upon the foregoing and all other pleadings and evidence proffered or

 adduced at or prior to the Confirmation Hearing, the Plan and the Debtors, as applicable, satisfy

 all of the requirements for confirmation of a chapter 11 plan set forth in section 1129 of the

 Bankruptcy Code.

 R.     Good Faith

        70.     The Debtors have acted in “good faith” within the meaning of section 1125(e) of

 the Bankruptcy Code. The Debtors have proposed the Plan in good faith, with the legitimate and

 honest purpose of maximizing the value of their Estates for the benefit of their stakeholders.

 The Plan is the product of extensive collaboration among the Debtors and key stakeholders and

 accomplishes the Debtors’ goal. Accordingly, the Debtors or the Wind-Down Debtors, as

 appropriate, have been, are, and will continue acting in good faith if they proceed

 to: (a) consummate the Plan, the Restructuring Transactions, and the agreements, settlements,

 transactions, and transfers contemplated thereby; and (b) take the actions authorized and directed

 or contemplated by this Confirmation Order. Therefore, the Plan has been proposed in good faith

 to achieve a result consistent with the objectives and purposes of the Bankruptcy Code.




                                                 24
19-36300-cgm      Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00            Main Document
                                            Pg 25 of 62


 S.     Disclosure: Agreements and Other Documents

        71.     The Debtors have disclosed all material facts, to the extent applicable,

 regarding: (a) the identity and compensation of the Plan Administrator and selection process

 therefor; (b) the method and manner of distributions under the Plan; (c) the adoption, execution,

 and implementation of the other matters provided for under the Plan, including those involving

 corporate action to be taken by or required of the Debtors or Wind-Down Debtors, as applicable;

 (d) the exemption under section 1146(a) of the Bankruptcy Code; (e) the retained Causes of

 Action; and (f) the adoption, execution, and delivery of all contracts, leases, instruments,

 securities, releases, indentures, and other agreements related to any of the foregoing.

 T.     Conditions to Effective Date

        72.     The Plan shall not become effective unless and until the conditions set forth in

 Article IX of the Plan have been satisfied or waived pursuant to Article IX, Section B of the Plan.

 Each of the conditions set forth in Article IX of the Plan is reasonably likely to be satisfied or

 waived in accordance with the Plan.

 U.     Implementation

        73.     All documents and agreements necessary to implement the transactions

 contemplated by the Plan, including those contained or summarized in the Plan Supplement, and

 all other relevant and necessary documents have been negotiated in good faith and at arm’s length,

 are in the best interests of the Debtors, and shall, upon completion of documentation and execution,

 be valid, binding, and enforceable documents and agreements not in conflict with any federal,

 state, or local law. The documents and agreements are essential elements of the Plan and entry

 into and consummation of the transactions contemplated by each such document or agreement is

 in the best interests of the Debtors, the Estates, and the Holders of Claims and Interests. The

 Debtors have exercised reasonable business judgment in determining which documents and


                                                 25
19-36300-cgm        Doc 789    Filed 02/05/20 Entered 02/05/20 13:20:00          Main Document
                                            Pg 26 of 62


 agreements to enter into and have provided sufficient and adequate notice of such documents and

 agreements. The Debtors are authorized to take any action reasonably necessary or appropriate to

 consummate such agreements and the transactions contemplated thereby.

 V.     Returned Merchandise Procedures

        74.     The Form of Returned Merchandise Election Form attached as Exhibit D to the

 Plan Supplement (the “Returned Merchandise Claim Form”) and the procedures described therein

 (the “Returned Merchandise Procedures”) are designed to give appropriate and satisfactory notice

 to Holders of Returned Merchandise Claims based on the facts and circumstances of the

 Chapter 11 Cases. Transmittal of the Returned Merchandise Claim Form to Holders of Returned

 Merchandise Claims (as defined in the Returned Merchandise Claim Form) in accordance with the

 Returned Merchandise Procedures complies with the Bankruptcy Code, the Bankruptcy Rules, the

 Local Rules, and any other applicable rules, laws, and regulations, and no other or further notice

 is necessary or shall be required.

 W.     Customer Convenience Matters

        75.     The Plan shall be deemed modified to provide for the payment in full in cash of

 Allowed customer convenience claims, not to exceed (a) $25,000 in the aggregate or (b) $2,100

 on an individual basis, as the Debtors or Plan Administrator determine in their business judgment.

 For purposes hereof, “customer convenience claims” means Allowed Claims in respect of gift

 cards or merchandise. Such modification does not materially and adversely affect any other Holder

 of a Claim or Interest that is classified under the Plan. The payment of such customer convenience

 claims will enable the Debtors to maximize the value of Distributable Cash and distributions to

 other creditors.




                                                26
19-36300-cgm      Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00            Main Document
                                            Pg 27 of 62


 X.     Vesting of Assets

        76.     Except as otherwise provided in this Confirmation Order, the Plan, or any other

 agreement, instrument, or other document incorporated therein or in the Plan Supplement, on the

 Effective Date, any Estate non-Cash assets remaining shall vest in the Wind-Down Debtors for the

 purpose of liquidating the Estates and effecting Consummation of the Plan. Such assets shall be

 held free and clear of all liens, claims, charges, or other encumbrances unless expressly provided

 otherwise by the Plan or this Confirmation Order. Any distributions to be made under the Plan

 from such assets shall be made by the Plan Administrator or its designee. The Wind-Down Debtors

 and the Plan Administrator shall be deemed to be fully bound by the terms of the Plan and the

 Confirmation Order.

 Y.     Treatment of Executory Contracts and Unexpired Leases

        77.     Pursuant to sections 365 and 1123(b)(2) of the Bankruptcy Code, the Plan provides

 for the assumption or rejection of certain Executory Contracts and Unexpired Leases, effective as

 of the Effective Date except as otherwise provided therein or another prior or pending notice and/or

 motion.   The Debtors’ determinations regarding the assumption or rejection of Executory

 Contracts and Unexpired Leases are based on and within the sound business judgment of the

 Debtors, are necessary to the implementation of the Plan, and are in the best interests of the

 Debtors, their Estates, Holders of Claims and Interests and other parties in interest in the

 Chapter 11 Cases.

 Z.     Objections

        78.     All objections, responses, reservations, statements, and comments in opposition to

 the Plan, other than those resolved, adjourned, or withdrawn with prejudice prior to, or on the

 record at, the Confirmation Hearing are overruled on the merits in all respects. All withdrawn

 objections, if any, are deemed withdrawn with prejudice. All objections to Confirmation not filed


                                                 27
19-36300-cgm       Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                            Pg 28 of 62


 and served prior to the deadline for filing objections to the Plan set forth in the Confirmation

 Hearing Notice, if any, are deemed waived and shall not be considered by the Court.

         79.    All parties have had a full and fair opportunity to litigate all issues raised in the

 objections to Confirmation of the Plan, or which might have been raised, and the objections have

 been fully and fairly litigated or resolved, including by agreed-upon reservations of rights as set

 forth in this Confirmation Order.

                                             II. ORDER

 BASED ON THE FOREGOING FINDINGS OF FACT AND CONCLUSIONS OF LAW,
 IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

         80.    The Plan shall be, and hereby is, confirmed under section 1129 of the Bankruptcy

 Code. The Debtors are authorized to implement the provisions of the Plan and consummate the

 Plan, including taking all actions necessary, advisable, or appropriate to effectuate the Plan and

 the Restructuring Transactions, without any further authorization except as may be expressly

 required by the Plan or this Confirmation Order.

         81.    This Confirmation Order approves the Plan Supplement, including the documents

 contained therein, as they may be amended through and including the Effective Date in accordance

 with and as permitted by the Plan. The terms of the Plan, the Plan Supplement, and the exhibits

 thereto are incorporated herein by reference and are an integral part of this Confirmation Order;

 provided that if there is any direct conflict between the terms of the Plan and the terms of this

 Confirmation Order, the terms of this Confirmation Order shall control solely to the extent of such

 conflict.

         82.    The terms of the Plan, the Plan Supplement, all exhibits thereto, and this

 Confirmation Order shall be effective and binding as of the Effective Date on all parties in interest,

 including: (a) the Debtors; (b) the Prepetition Secured Lenders; (c) Holders of General Unsecured



                                                  28
19-36300-cgm       Doc 789        Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                               Pg 29 of 62


 Claims; (d) the DIP Lenders; (e) the Committee; (f) all Holders of Claims and Interests; and

 (g) the Purchasers and their affiliates.

         83.     The failure to include or refer to any particular article, section, or provision of the

 Plan, the Plan Supplement, or any related document, agreement, or exhibit does not impair the

 effectiveness of that article, section, or provision; it being the intent of the Court that the Plan, the

 Plan Supplement, and any related document, agreement, or exhibit are approved in their entirety.

 A.      Objections

         84.     To the extent that any objections (including any reservations of rights contained

 therein) to Confirmation have not been withdrawn, waived, or settled before entry of this

 Confirmation Order, are not cured by the relief granted in this Confirmation Order, or have not

 been otherwise resolved as stated on the record of the Confirmation Hearing, all such objections

 (including any reservation of rights contained therein) are hereby overruled in their entirety and

 on the merits in all respects.

 B.      Plan Modifications

         85.     In accordance with section 1127 of the Bankruptcy Code and Bankruptcy

 Rule 3019, all Holders of Claims who voted to accept the Plan or who are conclusively presumed

 to have accepted the Plan are presumed to accept the Plan, subject to modifications, if any. No

 Holder of a Claim who has voted to accept the Plan shall be permitted to change its vote as a

 consequence of the Plan or Plan Supplement modifications. All modifications to the Plan or Plan

 Supplement made after the Voting Deadline are hereby approved pursuant to section 1127 of the

 Bankruptcy Code and Bankruptcy Rule 3019.

 C.      Findings of Fact and Conclusions of Law

         86.     The findings of fact and the conclusions of law set forth in this Confirmation Order

 constitute findings of fact and conclusions of law in accordance with Bankruptcy Rule 7052, made


                                                    29
19-36300-cgm       Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00              Main Document
                                            Pg 30 of 62


 applicable to this proceeding by Bankruptcy Rule 9014. All findings of fact and conclusions of

 law announced by the Court at the Confirmation Hearing in relation to Confirmation, including

 the Confirmation Ruling, are hereby incorporated into this Confirmation Order. To the extent that

 any of the following constitutes findings of fact or conclusions of law, they are adopted as such.

 To the extent any finding of fact or conclusion of law set forth in this Confirmation Order

 (including any findings of fact or conclusions of law announced by the Court at the Confirmation

 Hearing and incorporated herein) constitutes an order of this Court, it is adopted as such.

 D.     Modification of Plan Supplement

        87.     Subject to the terms of the Plan, this Confirmation Order, and the Purchase

 Agreement, the Debtors are authorized to modify and amend the Plan Supplement through and

 including the Effective Date, and to take all actions necessary and appropriate to effect the

 transactions contemplated therein through, including, and following the Effective Date.

 E.     Postconfirmation Modification of the Plan

        88.     Subject to the limitations and terms contained in Article X of the Plan, the Debtors,

 with advance notice to the Committee, are hereby authorized to amend or modify the Plan at any

 time prior to the substantial consummation of the Plan, but only in accordance with section 1127

 of the Bankruptcy Code and Bankruptcy Rule 3019, without further order of the Court.

 F.     Plan Classification Controlling

        89.     The terms of the Plan shall solely govern the classification of Claims and Interests

 for purposes of the distributions to be made thereunder and the classifications set forth on the

 ballots tendered to or returned by the Holders of Claims or Interests in connection with voting on

 the Plan: (a) were set forth thereon solely for purposes of voting to accept or reject the Plan; (b) do

 not necessarily represent, and in no event shall be deemed to modify or otherwise affect, the actual

 classification of Claims and Interests under the Plan for distribution purposes; (c) may not be relied


                                                   30
19-36300-cgm       Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00              Main Document
                                            Pg 31 of 62


 upon by any holder of a Claim or Interest as representing the actual classification of such Claim

 or Interest under the Plan for distribution purposes; and (d) shall not be binding on the Debtors

 except for voting purposes.

 G.     General Settlement of Claims and Interests

        90.     Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and

 in consideration for the classification, distributions, releases, and other benefits provided under the

 Plan, on the Effective Date, the provisions of the Plan shall constitute a good-faith compromise

 and settlement of all Claims, Interests, Causes of Action, and controversies released, settled,

 compromised, or otherwise resolved pursuant to the Plan. The Plan shall be deemed a motion to

 approve the good-faith compromise and settlement of all such Claims, Interests, Causes of Action,

 and controversies pursuant to Bankruptcy Rule 9019, and the entry of the Confirmation Order shall

 constitute the Court’s approval of such compromise and settlement under section 1123 of the

 Bankruptcy Code and Bankruptcy Rule 9019, as well as a finding by the Court that such settlement

 and compromise is fair, equitable, reasonable, and in the best interests of the Debtors and their

 Estates. Subject to Article VI of the Plan, all distributions made to Holders of Allowed Claims

 and Allowed Interests (as applicable) in any Class are intended to be and shall be final.

 H.     Sale Transaction; Sources of Consideration for Plan Distributions

        91.     The Plan Administrator and/or Wind-Down Debtors will fund distributions under

 the Plan with Cash held on the Effective Date by or for the benefit of the Debtors or Wind-Down

 Debtors, including the remaining Sale Transaction Cash Proceeds after giving effect to the wind

 down process contemplated under the Purchase Agreement, Sale Order, and the Plan, any excess

 Cash from the Professional Fee Escrow Account remaining after satisfaction of all Allowed

 Professional Fee Claims, and the proceeds of any non-Cash assets held by the Wind-Down

 Debtors. Notwithstanding anything to the contrary in the Plan or in the Purchase Agreement, on


                                                   31
19-36300-cgm       Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                            Pg 32 of 62


 the Effective Date, any Cause of Action not settled, released, enjoined or exculpated under Article

 VIII of the Plan on or prior to the Effective Date shall vest in the Wind-Down Debtors and shall

 be subject to administration by the Plan Administrator.

 I.     Restructuring Transactions

        92.     On the Effective Date, to the extent not inconsistent with the Sale Transaction, the

 applicable Debtors or the Wind-Down Debtors shall enter into any transaction and shall take any

 actions as may be necessary or appropriate to effect the transactions described herein, including,

 as applicable, consummation of the Sale Transaction, winding down the Estates, closing the

 Chapter 11 Cases, monetizing assets, the cancellation of all securities, notes, instruments,

 certificates, and other documents pursuant to the Plan, one or more intercompany mergers,

 consolidations, amalgamations, arrangements, continuances, restructurings, conversions,

 dispositions, dissolutions, transfers, liquidations, spinoffs, intercompany sales, purchases, or other

 corporate transactions, and those Plan Administrator responsibilities contemplated under Article

 IV.D–E of the Plan (collectively, the “Restructuring Transactions”). The actions to implement the

 Restructuring Transactions may include: (a) the execution and delivery of appropriate agreements

 or other documents of merger, consolidation, amalgamation, arrangement, continuance,

 restructuring, conversion, disposition, dissolution, transfer, liquidation, spinoff, sale, or purchase

 containing terms that are consistent with the terms of the Plan and that satisfy the applicable

 requirements of applicable law and any other terms to which the applicable Entities may agree;

 (b) the execution and delivery of appropriate instruments of transfer, assignment, assumption, or

 delegation of any asset, property, right, liability, debt, or obligation on terms consistent with the

 terms of the Plan and having other terms for which the applicable Entities agree; (c) the filing of

 appropriate certificates or articles of incorporation, reincorporation, formation, merger,

 consolidation, conversion, amalgamation, arrangement, continuance, or dissolution pursuant to


                                                  32
19-36300-cgm      Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00            Main Document
                                            Pg 33 of 62


 applicable state or provincial law; and (d) all other actions that the applicable Entities determine

 to be necessary or appropriate, including making filings or recordings that may be required by

 applicable law in connection with the Plan.

 J.     Corporate Action

        93.     Upon the Effective Date, all actions contemplated under the Plan, regardless of

 whether taken before, on or after the Effective Date, shall be deemed authorized and approved in

 all respects, including: (a) implementation of the Restructuring Transactions and (b) all other

 actions contemplated under the Plan (whether to occur before, on, or after the Effective Date). All

 matters provided for in the Plan or deemed necessary or desirable by the Debtors before, on, or

 after the Effective Date involving the corporate structure of the Debtors or the Wind-Down

 Debtors, and any corporate action required by the Debtors or the Wind-Down Debtors in

 connection with the Plan or corporate structure of the Debtors or Wind-Down Debtors shall be

 deemed to have occurred and shall be in effect on the Effective Date, without any requirement of

 further action by the security holders, directors, managers, or officers of the Debtors or the

 Wind-Down Debtors. Before, on, or after the Effective Date, the appropriate officers of the

 Debtors or the Wind-Down Debtors, as applicable, shall be authorized to issue, execute, and

 deliver the agreements, documents, securities, and instruments contemplated under the Plan (or

 necessary or desirable to effect the transactions contemplated under the Plan) in the name of and

 on behalf of the Wind-Down Debtors.           The authorizations and approvals contemplated by

 Article IV.K of the Plan shall be effective notwithstanding any requirements under

 nonbankruptcy law.

 K.     Continued Corporate Existence and Vesting of Assets in Wind-Down Debtors

        94.     Except as otherwise provided in the Plan or this Confirmation Order, at least one

 Debtor shall continue in existence after the Effective Date as the Wind-Down Debtors for purposes


                                                  33
19-36300-cgm       Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                            Pg 34 of 62


 of (a) winding down the Debtors’ businesses and affairs as expeditiously as reasonably possible

 and liquidating any assets held by the Wind-Down Debtors after the Effective Date and after

 consummation of the Sale Transaction, (b) performing their obligations under the Purchase

 Agreement or any transition services agreement entered into on or after the Effective Date by and

 between the Wind-Down Debtors and the Purchasers, (c) resolving any Disputed Claims,

 (d) paying Allowed Claims, (e) filing appropriate tax returns, and (f) administering the Plan in an

 efficacious manner.     The Wind-Down Debtors shall be deemed to be substituted as the

 party-in-lieu of the Debtors in all matters, including (a) motions, contested matters, and adversary

 proceedings pending in the Court, and (b) all matters pending in any courts, tribunals, forums, or

 administrative proceedings outside of the Court, in each case without the need or requirement for

 the Plan Administrator to file motions or substitutions of parties or counsel in each such matter.

 L.     Plan Administrator

        95.     The Plan Administrator shall retain and have all the rights, powers, and duties

 necessary to carry out his or her responsibilities under this Plan and as otherwise provided in the

 Confirmation Order.

        96.     The Plan Administrator shall act for the Wind-Down Debtors in the same fiduciary

 capacity as applicable to a board of managers and officers, subject to the provisions set forth in the

 Plan (and all certificates of formation, membership agreements, and related documents are deemed

 amended by the Plan to permit and authorize the same). On the Effective Date, the authority,

 power, and incumbency of the persons acting as managers and officers of the Wind-Down Debtors

 shall be deemed to have resigned, solely in their capacities as such, and the Plan Administrator

 shall be appointed as the sole manager and sole officer of the Wind-Down Debtors and shall

 succeed to the powers of the Wind-Down Debtors’ managers and officers. From and after the

 Effective Date, the Plan Administrator shall be the sole representative of, and shall act for, the


                                                  34
19-36300-cgm      Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                            Pg 35 of 62


 Wind-Down Debtors. The Plan Administrator is authorized to establish and fund a Post Effective

 Date Reserve with an amount of Distributable Cash it deems necessary or appropriate to satisfy

 future costs and expenses for the implementation of the Plan and discharge of its duties thereunder.

 For the avoidance of doubt, the foregoing shall not limit the authority of the Wind-Down Debtors

 or the Plan Administrator, as applicable, to continue the employment of any former manager or

 officer, including pursuant to the Purchase Agreement or any transition services agreement entered

 into on or after the Effective Date by and between the Wind-Down Debtors and the Purchasers.

 M.     Plan Implementation Authorization

        97.     The Debtors, the Wind-Down Debtors, or the Plan Administrator, as the case may

 be, and their respective directors, officers, members, agents, and attorneys, financial advisors, and

 investment bankers are authorized and empowered from and after the date hereof to negotiate,

 execute, issue, deliver, implement, file, or record any contract, instrument, release, or other

 agreement or document related to the Plan, as the same may be modified, amended and

 supplemented, and to take any action necessary or appropriate to implement, effectuate,

 consummate, or further evidence the Plan in accordance with its terms and the terms hereof, or

 take any or all corporate actions authorized to be taken pursuant to the Plan or this Confirmation

 Order, whether or not specifically referred to in the Plan or any exhibit thereto, without further

 order of the Court. To the extent applicable, any or all such documents shall be accepted upon

 presentment by each of the respective state filing or recording offices and filed or recorded in

 accordance with applicable state law and shall become effective in accordance with their terms

 and the provisions of state law. Pursuant to the appropriate provisions of the New York Business

 Corporation Law, the General Corporation Law of the State of Delaware (including section 303

 thereof), and any comparable provision of the business corporation laws of any other state, as

 applicable, no action of the Debtors or Wind-Down Debtors’ boards of directors will be required


                                                  35
19-36300-cgm      Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00               Main Document
                                            Pg 36 of 62


 to authorize the Debtors or Wind-Down Debtors, as applicable, to enter into, execute and deliver,

 adopt or amend, as the case may be, any such contract, instrument, release, or other agreement or

 document related to the Plan, and following the Effective Date, each of the Plan documents will

 be a legal, valid, and binding obligation of the Debtors or Wind-Down Debtors, as applicable,

 enforceable against the Debtors and the Wind-Down Debtors in accordance with the respective

 terms thereof. The Wind-Down Debtors or the Plan Administrator may also, consistent with the

 Plan, take any additional steps prior to, on, and/or after the Effective Date in furtherance of the

 wind-down process and/or consolidate and streamline their organization, including, among other

 things, the merger, liquidation, or consolidation of one or more of the Debtors or Wind-Down

 Debtors.

 N.     Returned Merchandise Matters

        98.     The Returned Merchandise Procedures are hereby approved. The Debtors shall

 cause the Returned Merchandise Claim Form to be transmitted to Holders of Returned

 Merchandise Claims (as defined in the Returned Merchandise Claim Form) in accordance with the

 Returned Merchandise Procedures. Any Holder of a Returned Merchandise Claim that fails to

 timely elect treatment thereof in accordance with the Returned Merchandise Procedures in the

 appropriate form shall be forever barred, estopped, and enjoined from (a) asserting such Returned

 Merchandise Claim against the Debtors and their chapter 11 estates or their property and

 (b) participating in any distribution in the Chapter 11 Cases on account of such Returned

 Merchandise Claim. For the avoidance of doubt, following the Election Deadline (as defined in

 the Returned Merchandise Claim Form), all Returned Merchandise not otherwise dealt with

 pursuant to a timely-submitted Returned Merchandise Claim Form or the Agency Agreement (as

 defined in the Sale Order) shall irrevocably vest in the Debtors or their estates.




                                                  36
19-36300-cgm      Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00            Main Document
                                            Pg 37 of 62


        99.     The Returned Merchandise Claim Form is approved and shall be deemed adequate

 and sufficient under the facts and circumstances of the Chapter 11 Cases. The Debtors, their

 Notice and Claims Agent, and the Plan Administrator are authorized to take any and all actions

 necessary or appropriate in furtherance of the Returned Merchandise Procedures.

 O.     Certain Customer Matters

        100.    Pursuant to sections 1122(b), 1123, and 1127 of the Bankruptcy Code and

 Bankruptcy Rule 3019, the Plan is hereby deemed modified to include the treatment of customer

 convenience claims as set forth in paragraph 75 hereof. The customer convenience class is

 reasonable and necessary for administrative convenience and is in the best interests of the Estates.

        101.    Holders of Allowed Claims that are customer convenience claims shall receive, in

 the Debtors’ or the Plan Administrator’s sole discretion, in full and final satisfaction of such

 Claims, payment in full, in cash, in an amount not to exceed $2,100 on a per Claim basis, until the

 $25,000 set aside to fund such claims is exhausted, at which point no further recoveries on account

 of customer convenience claims shall be available. For the avoidance of doubt, neither the Debtors

 nor the Wind-Down Debtors shall be required to fund additional amounts to pay Holders of

 Allowed Claims that are customer convenience claims.

 P.     Cancellation of Securities and Agreements

        102.    Upon the Effective Date: (a) any remaining obligations of the Debtors under the

 Prepetition Credit Documents and any other certificate, security, share, note, bond, indenture,

 purchase right, option, warrant, or other instrument or document directly or indirectly evidencing

 or creating any indebtedness or obligation of, or ownership interest in the Debtors giving rise to

 any Claim or Interest (except such certificates, notes, or other instruments or documents

 evidencing indebtedness or obligation of or ownership interest in the Debtors that are Reinstated

 pursuant to the Plan) shall be cancelled solely as to the Debtors and their affiliates, and the


                                                 37
19-36300-cgm      Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                            Pg 38 of 62


 Wind-Down Debtors shall not have any continuing obligations thereunder; and (b) the obligations

 of the Debtors and their affiliates pursuant, relating, or pertaining to any agreements, indentures,

 certificates of designation, bylaws, or certificate or articles of incorporation or similar documents

 governing the shares, certificates, notes, bonds, indentures, purchase rights, options, warrants, or

 other instruments or documents evidencing or creating any indebtedness or obligation of or

 ownership interest in the Debtors (except such agreements, certificates, notes, or other instruments

 evidencing indebtedness or obligation of or ownership interest in the Debtors that are specifically

 Reinstated pursuant to the Plan) shall be released.

 Q.     Approval of Consents and Authorization to Take Acts Necessary to Implement Plan

        103.    This Confirmation Order shall constitute all authority, approvals, and consents

 required, if any, by the laws, rules, and regulations of all states and any other governmental

 authority with respect to the implementation or consummation of the Plan and any documents,

 instruments, or agreements, and any amendments or modifications thereto, and any other acts and

 transactions referred to in or contemplated by the Plan, the Plan Supplement, the Disclosure

 Statement, and any documents, instruments, securities, or agreements, and any amendments or

 modifications thereto.

 R.     The Releases, Injunction, Exculpation, and Related Provisions under the Plan

        104.    The following releases, injunctions, exculpations, and related provisions set forth

 in Article VIII of the Plan are incorporated herein in their entirety, are hereby approved and

 authorized in all respects, are so ordered, and shall be immediately effective on the Effective Date

 without further order or action on the part of this Court or any other party: (a) Release of Liens

 (Article VIII.C); (b) Releases by the Debtors (Article VIII.D); (c) Third-Party Release (Article

 VIII.E); (d) Exculpation (Article VIII.F); and (e) Injunction (Article VIII.G).




                                                  38
19-36300-cgm      Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                            Pg 39 of 62


        105.    The Debtor Release (Article VIII.D) is hereby amended as follows: “…; provided

 that (i) any right to enforce the Plan and Confirmation Order, and (ii) any actions determined by

 Final Order to have constituted actual fraud or gross negligence, in each case are not so

 released.

 S.     Assumption, Rejection, and Cure of Executory Contracts and Unexpired Leases

        106.    The provisions governing the treatment of Executory Contracts and Unexpired

 Leases set forth in Article V of the Plan (including the procedures regarding the resolution of any

 and all disputes concerning the assumption or rejection, as applicable, of such Executory Contracts

 and Unexpired Leases) shall be, and hereby are, approved in their entirety.

        107.    For the avoidance of doubt, on the Effective Date, except as otherwise provided in

 the Plan or in a prior or pending notice and/or motion related to assumption or rejection, each

 Executory Contract and Unexpired Lease not previously rejected, assumed, or assumed and

 assigned, including any employee benefit plans, severance plans, and other Executory Contracts

 under which employee obligations arise, shall be deemed automatically rejected pursuant to

 sections 365 and 1123 of the Bankruptcy Code, unless such Executory Contract or Unexpired

 Lease: (a) is specifically described in the Plan as to be assumed in connection with confirmation

 of the Plan, is specifically scheduled to be assumed or assumed and assigned pursuant to the Plan

 or the Plan Supplement, or otherwise is specifically described in the Plan to not be rejected; (b) is

 subject to a prior or pending motion and/or notice to assume or reject such Unexpired Lease or

 Executory Contract as of the Effective Date; (c) is to be assumed by the Debtors or assumed by

 the Debtors and assigned to another third party, as applicable, in connection with the any sale

 transaction; or (d) is a contract, instrument, release, indenture, or other agreement or document

 entered into in connection with the Plan. Entry of this Confirmation Order shall constitute approval

 of such assumptions, assignments, and rejections, including the assumption of the Executory


                                                  39
19-36300-cgm       Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                            Pg 40 of 62


 Contracts or Unexpired Leases as provided in the Plan Supplement, pursuant to sections 365(a)

 and 1123 of the Bankruptcy Code.

        108.    Any monetary defaults under each Executory Contract and Unexpired Lease to be

 assumed (or assumed and assigned) pursuant to the Plan shall be satisfied, pursuant to

 section 365(b)(1) of the Bankruptcy Code, by payment of the default amount in Cash on the

 Effective Date, subject to the limitation described in the Plan, or on such other terms as the parties

 to such Executory Contracts or Unexpired Leases may otherwise agree. In the event of a dispute

 regarding (a) the amount of any payments to cure such a default, (b) the ability of the Wind-Down

 Debtors or any assignee to provide “adequate assurance of future performance” (within the

 meaning of section 365 of the Bankruptcy Code) under the Executory Contract or Unexpired Lease

 to be assumed (or assumed and assigned), or (c) any other matter pertaining to assumption (or

 assumption and assignment), the cure payments required by section 365(b)(1) of the Bankruptcy

 Code shall be made following the entry of a Final Order or orders resolving the dispute and

 approving the assumption (or assumption and assignment). Any counterparty to an Executory

 Contract or Unexpired Lease that fails to object to the proposed assumption (or assumption and

 assignment) or cure amount in accordance with the procedures set forth in the Plan will be deemed

 to have assented to such assumption (or assumption and assignment) or cure amount.

 T.     Provisions Governing Distributions

        109.    The distribution provisions of Article VI of the Plan shall be, and hereby are,

 approved in their entirety. Except as otherwise set forth in the Plan or this Confirmation Order,

 the Distributions under the Plan shall be made by the Disbursing Agent, which may be the Debtors

 or the Plan Administrator (as applicable), or the Entity or Entities selected by the Debtors or the

 Plan Administrator to make or facilitate distributions contemplated under the Plan.




                                                  40
19-36300-cgm       Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                            Pg 41 of 62


 U.     Release of Liens

        110.    Except as otherwise provided in the Plan, the Plan Supplement, or any contract,

 instrument, release, or other agreement or document created pursuant to the Plan, on the Effective

 Date and concurrently with the applicable distributions made pursuant to the Plan and, in the case

 of a Secured Claim, satisfaction in full of the portion of the Secured Claim that is Allowed as of

 the Effective Date and required to be satisfied pursuant to the Plan, except for Other Secured

 Claims that the Debtors elect to reinstate in accordance with Article III.B.1 of the Plan, all

 mortgages, deeds of trust, Liens, pledges, or other security interests against any property of the

 Estates shall be fully released, settled, compromised, and satisfied, and all of the right, title, and

 interest of any holder of such mortgages, deeds of trust, Liens, pledges, or other security interests

 shall revert automatically to the applicable Debtor and its successors and assigns. Any Holder of

 such Secured Claim (and the applicable agents for such Holder) shall be, and hereby is, authorized

 and directed to release any collateral or other property of any Debtor (including any cash collateral

 and possessory collateral) held by such Holder (and the applicable agents for such Holder), and to

 take such actions as may be reasonably requested by the Wind-Down Debtors to evidence the

 release of such Lien, including the execution, delivery, and filing or recording of such releases.

 The presentation or filing of the Confirmation Order to or with any federal, state, provincial, or

 local agency or department shall constitute good and sufficient evidence of, but shall not be

 required to effect, the termination of such Liens.

 V.     Postconfirmation Notices, Professional Compensation, and Bar Dates

        111.    In accordance with Bankruptcy Rules 2002 and 3020(c), no later than five Business

 Days after the Effective Date, the Wind-Down Debtors must cause the notice of Confirmation and

 occurrence of the Effective Date (the “Notice of Effective Date”) to be served by United States

 mail, first-class postage prepaid, by hand, by overnight courier service, or by electronic service to


                                                  41
19-36300-cgm      Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00            Main Document
                                            Pg 42 of 62


 all parties served with the Confirmation Hearing Notice; provided that no notice or service of any

 kind shall be required to be mailed or made upon any Entity to whom the Debtors mailed a

 Confirmation Hearing Notice but received such notice returned marked “undeliverable as

 addressed,” “moved, left no forwarding address,” “forwarding order expired,” or similar reason,

 unless the Debtors have been informed in writing by such Entity, or are otherwise aware, of that

 Entity’s new address. For those parties receiving electronic service, filing on the docket is deemed

 sufficient to satisfy such service and notice requirements.

        112.    To supplement the notice procedures described in the preceding paragraph, no later

 than fifteen Business Days after the Effective Date, the Wind-Down Debtors must cause the Notice

 of Effective Date, modified for publication, to be published on one occasion in USA Today

 (national edition). Mailing and publication of the Notice of Effective Date in the time and manner

 set forth in this paragraph will be good, adequate, and sufficient notice under the particular

 circumstances and in accordance with the requirements of Bankruptcy Rules 2002 and 3020(c).

 No further notice is necessary or shall be required.

        113.    Solely for purposes of lien recordation, the Notice of Effective Date will have the

 effect of an order of the Court, will constitute sufficient notice of the entry of this Confirmation

 Order to filing and recording officers, and will be a recordable instrument notwithstanding any

 contrary provision of applicable nonbankruptcy law.

        114.    Professionals or other Entities asserting a Professional Fee Claim for services

 rendered prior to the Confirmation Date must File an application for final allowance of such

 Professional Fee Claim no later than 45 days after the Effective Date. The Plan Administrator

 and/or Wind-Down Debtors shall pay the amount of the Allowed Professional Fee Claims owing

 to the Professionals in Cash to such Professionals, including from funds held in the Professional




                                                 42
19-36300-cgm       Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                            Pg 43 of 62


 Fee Escrow Account when such Professional Fee Claims are Allowed by entry of an order of

 the Court.

        115.    Except as otherwise provided in the Plan, and except with respect to Administrative

 Claims that are Professional Fee Claims or subject to 11 U.S.C. § 503(b)(1)(D), requests for

 payment of Allowed Administrative Claims must be Filed and served on the Plan Administrator

 and/or Wind-Down Debtors no later than the Administrative Claims Bar Date. Holders of

 Administrative Claims that are required to, but do not, File and serve a request for payment of such

 Administrative Claims by such date shall be forever barred, estopped, and enjoined from asserting

 such Administrative Claims against the Debtors or their property, and such Administrative Claims

 shall be deemed satisfied, settled, and released as of the Effective Date. Objections to such

 requests, if any, must be Filed and served on the Plan Administrator and/or Wind-Down Debtors

 and the requesting party.

 W.     Section 1146 Exemption

        116.    To the extent permitted by section 1146(a) of the Bankruptcy Code, any transfers

 (whether from a Debtor to a Reorganized Debtor or to any other Person) of property under the Plan

 or pursuant to: (a) the issuance, distribution, transfer, or exchange of any debt, equity security, or

 other interest in the Debtors or the Wind-Down Debtors; (b) the Restructuring Transactions;

 (c) the creation, modification, consolidation, termination, refinancing, and/or recording of any

 mortgage, deed of trust, or other security interest, or the securing of additional indebtedness by

 such or other means; (d) the making, assignment, or recording of any lease or sublease; or

 (e) the making, delivery, or recording of any deed or other instrument of transfer under, in

 furtherance of, or in connection with, the Plan, including any deeds, bills of sale, assignments, or

 other instrument of transfer executed in connection with any transaction arising out of,

 contemplated by, or in any way related to the Plan, shall not be subject to any document recording


                                                  43
19-36300-cgm      Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00                Main Document
                                            Pg 44 of 62


 tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate transfer tax,

 mortgage recording tax, Uniform Commercial Code filing or recording fee, regulatory filing or

 recording fee, or other similar tax or governmental assessment, and upon entry of the Confirmation

 Order, the appropriate state or local governmental officials or agents shall forgo the collection of

 any such tax or governmental assessment and accept for filing and recordation any of the foregoing

 instruments or other documents without the payment of any such tax, recordation fee, or

 governmental assessment. All filing or recording officers (or any other Person with authority over

 any of the foregoing), wherever located and by whomever appointed, shall comply with the

 requirements of section 1146(c) of the Bankruptcy Code, shall forgo the collection of any such tax

 or governmental assessment, and shall accept for filing and recordation any of the foregoing

 instruments or other documents without the payment of any such tax or governmental assessment.

 X.     Preservation of Causes of Action

        117.    Except as otherwise provided in the Plan or this Confirmation Order or in any

 contract, instrument, release or other agreement entered into or delivered in connection with the

 Plan, in accordance with section 1123(b)(3) of the Bankruptcy Code, the Wind-Down Debtors

 shall have vested in them as of the Effective Date, and the Wind-Down Debtors shall retain and

 may enforce all rights to commence and pursue, as appropriate, any and all Causes of Action,

 whether arising before or after the Petition Date, including any actions described in the Schedule

 of Retained Causes of Action, and the Wind-Down Debtors’ rights to commence, prosecute, or

 settle such Causes of Action shall be preserved notwithstanding the occurrence of the Effective

 Date, other than the Causes of Action released by the Debtors pursuant to the releases and

 exculpations contained in the Plan, including as set forth in Article VIII thereof.




                                                  44
19-36300-cgm       Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                            Pg 45 of 62


 Y.     Effectiveness of All Actions

        118.    Except as set forth in the Plan, all actions authorized to be taken pursuant to the

 Plan shall be effective on, before, or after the Effective Date pursuant to this Confirmation Order,

 without further application to, or order of the Court, or further action by the Debtors, the

 Wind-Down Debtors, and/or the Plan Administrator and their respective directors, officers,

 members, or stockholders, and with the effect that such actions had been taken by unanimous

 action of such officers, directors, managers, members, or stockholders.

 Z.     Binding Effect

        119.    On the date of and after entry of this Confirmation Order and subject to the

 occurrence of the Effective Date, the terms of the Plan, the Plan Supplement, and this Confirmation

 Order shall be immediately effective and enforceable and deemed binding upon the Debtors, the

 Wind-Down Debtors, any and all Holders of Claims or Interests (irrespective of whether such

 Holders of Claims or Interests are deemed to have accepted or rejected the Plan), the Purchasers

 and their affiliates, all Entities that are parties to or are subject to the settlements, compromises,

 releases, and injunctions described in the Plan, each Entity acquiring property under the Plan, and

 any and all non-Debtor parties to Executory Contracts and Unexpired Leases with the Debtors.

        120.    Pursuant to section 1141 of the Bankruptcy Code, subject to the occurrence of the

 Effective Date and subject to the terms of the Plan and this Confirmation Order, all prior orders

 entered in the Chapter 11 Cases, all documents and agreements executed by the Debtors as

 authorized and directed thereunder and all motions or requests for relief by the Debtors pending

 before this Court as of the Effective Date shall be binding upon and shall inure to the benefit of

 the Debtors, the Wind-Down Debtors and their respective successors and assigns.

        121.    The Plan, all documents and agreements executed by the Debtors in connection

 therewith, this Confirmation Order, and all prior orders of the Court in the Chapter 11 Cases shall


                                                  45
19-36300-cgm      Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00            Main Document
                                            Pg 46 of 62


 be binding against and binding upon and shall not be subject to rejection, modification, or

 avoidance by any Chapter 7 or Chapter 11 trustee appointed in any of the Chapter 11 Cases or any

 Successor Cases (as defined in the DIP Orders). All Claims and Interests shall be fixed, adjusted,

 or compromised, as applicable, pursuant to the Plan, regardless of whether any holder of a Claim

 or Interest has voted on the Plan.

 AA.    Claims Reconciliation Process

        122.    The procedures and responsibilities for, and costs of, reconciling Disputed Claims

 shall be as set forth in the Plan or as otherwise ordered by the Court.

 BB.    Setoff and Recoupment Matters

        123.    Notwithstanding anything to the contrary in the Plan or this Confirmation Order,

 the following parties’ rights to exercise the remedies of setoff or recoupment under applicable

 bankruptcy or nonbankruptcy law, if any, are hereby preserved: Brookfield Property REIT, Inc.;

 and Regency Centers Corporation. For the avoidance of doubt, the Debtors’ rights to defend

 against the application of setoff or recoupment by any of the foregoing parties are also preserved.

 CC.    Agent Matters

        124.    For the avoidance of doubt, GA Retail, Inc., on behalf of a contractual joint venture

 comprised of itself and Tiger Capital Group, LLC, has elected to opt out of the Third-Party Release

 and therefore shall not be a “Released Party” or “Releasing Party” under the Plan. For the

 avoidance of doubt, (a) none of the claims and causes of action transferred by the Estate to the

 Purchasers pursuant to the Purchase Agreement are released by the Debtor Release, and

 (b) nothing contained in the Plan or this Confirmation Order confers standing, derivative or

 otherwise, on any non-Debtor party, including the Agent, to pursue any claims or causes of action.




                                                  46
19-36300-cgm      Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00            Main Document
                                            Pg 47 of 62


 DD.    Asset Sale Obligations

        125.    Nothing in this Confirmation Order or the Plan shall act as a release of any

 obligation of the Purchase Agreement parties pursuant to, or any Claim arising out of, the Purchase

 Agreement or any related document.

 EE.    Professional Compensation and Reimbursement Claims

        126.    Except as otherwise specifically provided in the Plan, from and after the

 Confirmation Date, the Debtors shall, in the ordinary course of business and without any further

 notice to or action, order, or approval of the Court, pay in Cash the reasonable and documented

 legal, professional, or other fees and expenses related to implementation of the Plan and

 Consummation incurred by the Debtors or the Wind-Down Debtors. The Debtors and Wind-Down

 Debtors (as applicable) shall pay, within ten business days after submission of a detailed invoice

 to the Debtors or Wind-Down Debtors (as applicable), such reasonable claims for compensation

 or reimbursement of expenses incurred by the Retained Professionals of the Debtors and

 Wind-Down Debtors (as applicable). If the Debtors or Wind-Down Debtors (as applicable)

 dispute the reasonableness of any such invoice, the Debtors or Wind-Down Debtors (as applicable)

 or the affected professional may submit such dispute to the Court for a determination of the

 reasonableness of any such invoice, and the disputed portion of such invoice shall not be paid until

 the dispute is resolved. Upon the Confirmation Date, any requirement that Professionals comply

 with sections 327 through 331 and 1103 of the Bankruptcy Code or the Interim Compensation

 Order in seeking retention or compensation for services rendered after such date shall terminate,

 and the Debtors may employ and pay any Professional in the ordinary course of business without

 any further notice to or action, order, or approval of the Court.




                                                  47
19-36300-cgm      Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00            Main Document
                                            Pg 48 of 62


 FF.    Nonseverability of Plan Provisions upon Confirmation.

        127.    Notwithstanding the possible applicability of Bankruptcy Rules 3020(e), 6004(h),

 6006(d), 7062, 9014, or otherwise, the terms and conditions of this Confirmation Order will be

 effective and enforceable immediately upon its entry. Each term and provision of the Plan, and

 the transactions related thereto as it heretofore may have been altered or interpreted by the Court

 is: (a) valid and enforceable pursuant to its terms; (b) integral to the Plan and may not be deleted

 or modified without the consent of the Debtors and the Purchasers consistent with the terms set

 forth herein; and (c) nonseverable and mutually dependent.

 GG.    Waiver or Estoppel

        128.    Except as otherwise set forth in the Plan or this Confirmation Order, each Holder

 of a Claim or Interest shall be deemed to have waived any right to assert any argument, including

 the right to argue that its Claim or Interest should be Allowed in a certain amount, in a certain

 priority, Secured or not subordinated by virtue of an agreement made with the Debtors or their

 counsel, or any other Entity, if such agreement was not disclosed in the Plan, the Disclosure

 Statement, or papers Filed with the Court before the Confirmation Date.

 HH.    Authorization to Consummate

        129.    The Debtors are authorized to consummate the Plan, including the Restructuring

 Transactions contemplated thereby, at any time after the entry of this Confirmation Order subject

 to satisfaction or waiver (by the required parties) of the conditions precedent to Consummation set

 forth in Article IX of the Plan. On the Effective Date, the Plan shall be deemed to be substantially

 consummated under sections 1101(2) and 1127(b) of the Bankruptcy Code.

 II.    Injunctions and Automatic Stay

        130.    Unless otherwise provided in the Plan or this Confirmation Order, all injunctions

 or stays in effect in the Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code


                                                 48
19-36300-cgm       Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                            Pg 49 of 62


 or any order of the Court and extant on the Confirmation Date (excluding any injunctions or stays

 contained in the Plan or this Confirmation Order) shall remain in full force and effect until the

 closing of these Chapter 11 Cases. All injunctions or stays contained in the Plan or this

 Confirmation Order shall remain in full force and effect in accordance with their terms.

 JJ.    Certain ASB Matters

        131.    Nothing in the Plan or this Confirmation Order shall or shall be deemed to impair,

 release, or waive any defenses of Thor ASB 1-15 East Oak Street, LLC to avoidance actions or

 causes of action brought by any party.

 KK.    Certain Chubb Matters

        132.    Notwithstanding anything to the contrary in this Confirmation Order, the

 Disclosure Statement, the Plan (including, without limitation, Articles V.A, V.B and VI.J thereof),

 the Plan Supplement, the Purchase Agreement, the Agency Agreement, the Sale Order, any

 assumption, rejection or cure notice, any bar date notice or Claim objection, any other document

 related to any of the foregoing or any other order of the Court (including, without limitation, any

 other provision that purports to be preemptory or supervening, grants an injunction or release,

 confers Court jurisdiction or requires a party to opt out of any releases, except as set forth below):

 (1) the Chubb Insurance Contracts (as hereinafter defined) shall be neither assumed nor deemed

 rejected; (2) nothing shall alter, modify, amend, affect, impair or prejudice the legal, equitable or

 contractual rights, obligations, and defenses of Westchester Fire Insurance Company, Westchester

 Surplus Lines Insurance Company, Federal Insurance Company, Chubb Indemnity Insurance

 Company, Executive Risk Specialty Insurance Company, Great Northern Insurance Company,

 Vigilant Insurance Company and/or each of their affiliates and successors (collectively, the

 “Chubb Companies”), the Debtors, or the Wind-Down Debtors, as applicable, under any insurance

 policies that have been issued by the Chubb Companies to any of the Debtors or their predecessors


                                                  49
19-36300-cgm      Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00            Main Document
                                            Pg 50 of 62


 (collectively, the “Chubb Insurance Contracts”) and any such rights and obligations shall be

 determined under the Chubb Insurance Contracts and applicable non-bankruptcy law; and to the

 extent the Debtors or the Wind-Down Debtors, as applicable, seek coverage or payment under the

 Chubb Insurance Contracts, the Chubb Companies shall be entitled to payment or reimbursement

 from the applicable Debtor or Wind-Down Debtor, to the extent required under the applicable

 Chubb Insurance Contract, in full in the ordinary course and without the need for the Chubb

 Companies to file a Proof of Claim, request for Administrative Claim, an Administrative / Priority

 Claim Consent Form, or object to any cure amount; provided that any and all rights of the Debtors

 to dispute such payments or reimbursement are expressly reserved; provided, further, that the

 Chubb Companies shall not bring a cause of action against or otherwise directly pursue the

 Debtors’ current or former directors, managers, officers, employees or Professionals for such

 payments or reimbursements arising under the Chubb Insurance Contracts, except for actions

 determined by Final Order to have constituted actual fraud or gross negligence or to the extent

 necessary with respect to subrogation or similar claims; provided, further, however, that nothing

 in this paragraph shall or shall be deemed to modify the exculpation provided by Article VIII.F of

 the Plan; (3) the automatic stay of section 362(a) of the Bankruptcy Code and the injunctions set

 forth in Article VIII of the Plan, if and to the extent applicable, shall be deemed lifted without

 further order of this Court, solely to permit: (a) claimants with valid workers’ compensation claims

 or direct action claims against the Chubb Companies under applicable non-bankruptcy law to

 proceed with their claims; and (b) the Chubb Companies to administer, handle, defend, settle,

 and/or pay, in the ordinary course of business and without further order of this Court, (i) workers’

 compensation claims, (ii) claims where a claimant asserts a direct action claim against any Chubb

 Company under applicable non-bankruptcy law, or an order has been entered by this Court




                                                 50
19-36300-cgm       Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00              Main Document
                                            Pg 51 of 62


 granting a claimant relief from the automatic stay or the injunctions set forth in Article VIII of the

 Plan to proceed with its claim, and (iii) all costs in relation to each of the foregoing; and (4)

 effective as of the Effective Date, the automatic stay of section 362(a) of the Bankruptcy Code and

 the injunctions set forth in Article VIII of the Plan, if and to the extent applicable, shall be deemed

 lifted without further order of the Court, solely to permit the Chubb Companies to cancel any

 Chubb Insurance Contract, and take other actions relating thereto, to the extent permissible under

 applicable non-bankruptcy law, and in accordance with the terms of the Chubb Insurance

 Contracts. Upon the Effective Date and based on the foregoing treatment, all Proofs of Claim on

 account of or in respect of the Chubb Insurance Contracts shall be deemed withdrawn

 automatically and without further notice to or action by the Court.

 LL.    Certain Zurich Matters

        133.    Notwithstanding anything to the contrary in this Confirmation Order, the

 Disclosure Statement, the Plan (including, without limitation, Articles V.A, V.B and VI.J thereof),

 the Plan Supplement, the Purchase Agreement, the Agency Agreement, the Sale Order, any

 assumption, rejection or cure notice, any bar date notice or Claim objection, any other document

 related to any of the foregoing or any other order of the Court (including, without limitation, any

 other provision that purports to be preemptory or supervening, grants an injunction or release,

 confers Court jurisdiction, or requires a party to opt out of any releases, except as set forth below):

 (1) the Zurich Insurance Contracts (as hereinafter defined) shall be neither assumed nor deemed

 rejected, (2) nothing shall alter, modify, amend, affect, impair or prejudice the legal, equitable or

 contractual rights, obligations, and defenses of Zurich American Insurance Company, Zurich

 Services Corporation, and/or each of their affiliates and successors (collectively, “Zurich”), the

 Debtors, or the Wind-Down Debtors, as applicable, under any insurance policies that have been

 issued by Zurich to any of the Debtors or their predecessors (the “Zurich Insurance Contracts”)


                                                   51
19-36300-cgm       Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00              Main Document
                                            Pg 52 of 62


 and any such rights and obligations shall be determined under the Zurich Insurance Contracts and

 applicable non-bankruptcy law; provided, further, that Zurich shall not bring a cause of action

 against or otherwise directly pursue the Debtors’ current or former directors, managers, officers,

 employees or Professionals for such payments or reimbursements arising under the Zurich

 Insurance Contracts, except for actions determined by Final Order to have constituted actual fraud

 or gross negligence or to the extent necessary with respect to subrogation or similar claims;

 provided, further, however, that nothing in this paragraph shall or shall be deemed to modify the

 exculpation provided by Article VIII.F of the Plan; (3) the automatic stay of section 362(a) of the

 Bankruptcy Code and the injunctions set forth in Article VIII of the Plan, if and to the extent

 applicable, shall be deemed lifted without further order of this Court, solely to permit:

 (a) claimants with valid workers’ compensation claims or direct action claims against Zurich under

 applicable non-bankruptcy law to proceed with their claims; (b) Zurich to administer, handle,

 defend, settle, and/or pay, in the ordinary course of business and without further order of this Court,

 (i) workers’ compensation claims, (ii) claims where a claimant asserts a direct action claim against

 Zurich under applicable non-bankruptcy law, or an order has been entered by this Court granting

 a claimant relief from the automatic stay or the injunctions set forth in Article VIII of the Plan to

 proceed with its claim, and (iii) all costs in relation to each of the foregoing; and (c) Zurich to

 collect from any or all of the collateral or security provided by or on behalf of the Debtors at any

 time and to hold the proceeds thereof as security for the obligations of the Debtors and/or apply

 such proceeds to the obligations of the Debtors under the applicable Zurich Insurance Contracts,

 in such order as Zurich may determine; provided that the Debtors’ rights to dispute Zurich’s rights

 to such payments are expressly reserved; provided, further, that nothing in this subpart (c) shall

 entitle Zurich to recover from the Debtors or their Estates in excess of the recoveries provided for




                                                   52
19-36300-cgm       Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00              Main Document
                                            Pg 53 of 62


 Zurich’s Claims (to the extent Allowed) under the Plan; and (4) effective as of the Effective Date,

 the automatic stay of section 362(a) of the Bankruptcy Code and the injunctions set forth in

 Article VIII of the Plan, if and to the extent applicable, shall be deemed lifted without further order

 of the Court, solely to permit Zurich to cancel any Zurich Insurance Contract, and take other

 actions relating thereto, to the extent permissible under applicable non-bankruptcy law, and in

 accordance with the terms of the Zurich Insurance Contracts.

 MM. Certain Union Matters

        134.    Union Employee Severance.          The Debtors shall continue to offer severance

 benefits to union employees consistent with post-Sale practice, including that eligible employees

 shall be offered up to five weeks’ pay as severance benefits (i.e., one week of pay for each two

 years of service, not to exceed five weeks’ pay), to be paid out through payroll in the weeks

 following their termination, in exchange for a customary release; provided that such severance

 benefits shall be paid first from the Additional Employee Severance Amount (as defined in the

 Purchase Agreement), second from the $2,000,000 of the Wind Down Amount (as defined in the

 Purchase Agreement) set aside for the benefit of employee severance in accordance with the terms

 of the Purchase Agreement and Sale Order, and third, solely to the extent of any insufficiency of

 the foregoing, from Distributable Cash; provided, further, that such release shall not waive the

 claim for PTO (as defined below) as provided in paragraph 135(b) hereof; provided, further, that

 any employee who does not sign a release will be entitled to participate in the treatment of such

 employee’s Allowed Claims, if any, provided under the Plan.

        135.    Union Employee PTO. With respect to personal, sick leave, and vacation benefits

 (collectively, “PTO”) under the Collective Bargaining Agreements: (a) the Debtors shall pay, on

 a current basis, any unused PTO accrued for use in 2019 on or before the Effective Date, and (b) all

 other accrued and unused PTO that would have been available for calendar year 2020 shall be


                                                   53
19-36300-cgm      Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                            Pg 54 of 62


 Allowed as an Administrative Claim, the quantum of which is to be determined, without the need

 for individual union employees or their collective bargaining representatives to file proofs of claim

 on account of such accrued and unused PTO. In addition, the Debtors shall, in their business

 judgment, use commercially reasonable efforts to pay up to five days of accrued and unused PTO

 on a current basis, commencing at the time of termination of employment, solely to the extent of

 available liquidity from the Wind Down Amount.

        136.    Post February 2020 Operations. If Great American Group, LLC (together with its

 affiliates, “Agent”) requests that the Debtors continue to support store closings beyond

 February 29, 2020, the Debtors shall use commercially reasonable efforts to have Agent fund

 additional amounts to the Additional Employee Severance Fund (as defined in the Purchase

 Agreement), which shall be used to pay severance obligations to employees at any store location

 that remains open past February 29, 2020. In addition, if ABG-Barneys, LLC (“ABG”) requests

 that the Debtors continue to support Freds Madison Avenue restaurant beyond February 29, 2020,

 the Debtors shall use commercially reasonable efforts to have ABG or its designee offer

 employment to those union members that have worked at such restaurant and at an appropriate

 time assume the obligations under the applicable collective bargaining agreement(s). Any rights

 of the New York-New Jersey Regional Joint Board, affiliated with Workers United, under the

 terms and conditions of its collective bargaining agreement covering Fred’s Madison Avenue

 Restaurant are reserved in relation to any such transaction.

        137.    Implementation Matters. For avoidance of doubt, following the Effective Date,

 the Plan Administrator, solely in his capacity as such, shall act on behalf of the Wind-Down

 Debtors in relation to employee matters. Wages and benefits for employees of the Wind-Down

 Debtors shall continue to be funded by Agent in accordance with that certain Agency Agreement




                                                  54
19-36300-cgm       Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00              Main Document
                                            Pg 55 of 62


 (the “Agency Agreement”), dated as of October 16, 2019, by and among Barneys, Inc., the other

 direct and indirect wholly-owned subsidiaries of Barneys, Inc. party thereto, Agent, and

 ABG-Barneys, LLC, and paid by the Wind-Down Debtors in the normal course. Claims under

 collective bargaining agreements not otherwise dealt with in these provisions, including but not

 limited to valid vendor overpays, that are not required to be funded under the Agency Agreement

 and are not otherwise paid in the normal course will be subject to the Plan and receive the treatment

 provided thereunder if Allowed.

        138.    Ms. Sheryl Isobe shall be entitled to an Allowed Other Priority Claim in the amount

 of $10,000. The Debtors and the Wind-Down Debtors shall not object to proofs of claim or proofs

 of administrative claims filed by collective bargaining representatives on the basis that the

 collective bargaining representatives lack authority to file such claims.

        139.    Notwithstanding any other provisions of the Plan or this Confirmation Order, the

 Court shall retain jurisdiction to hear and enforce all matters arising out of or relating to the terms

 of this paragraph 139 and the foregoing paragraphs 134–138 (the “Employee-Related

 Obligations”), and the appropriate collective bargaining representatives shall have standing to

 enforce the Employee-Related Obligations.

 NN.    Provisions Regarding Aetna

        140.    The Master Services Agreement, MSA-870008, effective as of January 1, 2017 (the

 “Aetna Agreement”), by and between the Debtors and Aetna Life Insurance Company (“Aetna”),

 relating to administration of the Debtors’ self-insured medical plan, is hereby assumed pursuant to

 section 365 of the Bankruptcy Code. The Debtors will provide Aetna with at least ten (10) business

 days’ written notice of any request to terminate the Aetna Agreement. Through the effective date

 of termination of the Aetna Agreement, the Debtors shall pay all administrative fees and fund all

 medical claims on a current basis in the ordinary course of business in accordance with the Aetna


                                                   55
19-36300-cgm      Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00              Main Document
                                            Pg 56 of 62


 Agreement. On or before the Effective Date, the Debtors shall pay Aetna $350,000.00 (the

 “Prefund Amount”) to fund runoff claims incurred prior to termination but received by Aetna after

 termination. On and after the termination date, provided all administrative fees and medical claim

 reimbursement requests are satisfied in full, and subject to payment of the Prefund Amount, Aetna

 will process runout claims in accordance with the terms and conditions of the Aetna Agreement,

 and such runout claims will be paid from the Prefund Amount until such Prefund Amount is

 exhausted or the contractual runout period has concluded. Any excess funds from the Prefund

 Amount will be returned as soon as reasonably practicable, but in no event later than ten business

 days, to Wind-Down Debtors after the conclusion of runout processing as set forth in the Aetna

 Agreement. Notwithstanding anything to the contrary herein or in the Plan, in the event Aetna

 determines at any time in its sole discretion that the remaining Prefund Amount will be insufficient

 to satisfy remaining runout claims, Aetna is authorized to suspend processing claims and, on

 ten (10) business days’ notice (the “Termination Notice”), to terminate any remaining runout

 obligations under the Aetna Agreement without further notice or order; provided that if Aetna

 determines it will suspend processing due to insufficient funding it shall notify the Wind-Down

 Debtors as soon as reasonably practicable and work with the Wind-Down Debtors in good faith to

 resolve its concerns. Following notice of suspension and/or receipt of the Termination Notice and

 prior to the termination date, the Wind-Down Debtors may provide additional funds to Aetna and

 Aetna may resume claims processing in its sole discretion. Following such termination, if any,

 Aetna shall remit to the Wind-Down Debtors any remaining Prefund Amount, if any, no later than

 ten business days following such termination and work in good faith with the Wind-Down Debtors

 to assist the Wind-Down Debtors to transition to an alternative provider, if any.




                                                 56
19-36300-cgm      Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00           Main Document
                                           Pg 57 of 62


 OO.    Provisions Regarding ADP

        141.    The Debtors’ contract with ADP, Inc. (“ADP,” and the contract therewith,

 the “ADP Contract”) shall be terminated as of May 31, 2020 (the “ADP Rejection Date”). Until

 the ADP Rejection Date, ADP shall continue providing current services under the ADP contract,

 and the Debtors shall timely pay ADP for (a) the monthly services fees for January 2020, delivery

 of Forms W-2 for the 2019 tax year, and any monthly services fees for services provided thereafter

 through the end of the month in which the ADP Rejection Date occurs, pursuant to invoice term,

 the ADP Contract, and their mutual agreement and (b) fund payroll, tax filing and wage

 garnishments consistent with the agreed upon timetable which is set forth below:

        •       Payroll: (i.e., Full Service Direct Deposit and ADP Check): deposit due from
                Debtors or Liquidating Trustee 48 hours (2 business days) prior to check date;

        •       Tax Filing: deposit due from Debtors or Liquidating Trustee 24 hours (1 business
                day) prior to check date; and

        •       Wage Garnishment Processing Services: deposit due from Debtors or Liquidating
                Trustee 24 hours (1 business day) prior to check date.

 All funds are due to ADP by 3.00 p.m. EST on the due date.

        142.    ADP shall have the right to cease providing services to the Debtor if the payments

 and funding to ADP are not made in accordance with the preceding clause. Notwithstanding the

 rejection of the ADP Contract, ADP shall assist the Debtors’ with the preparation of the Form

 W-2s for the Debtors’ employees for the 2020 tax year, consistent with the ADP Contract

 (the “W-2 Services”). In exchange for the 2020 tax year W-2 Services, the Debtors shall prepay

 ADP in an amount estimated at $6,292.00 within ten days of entry of this Confirmation Order.

 ADP shall have an allowed unsecured claim of $151,674.89 which shall be treated pursuant to the

 terms of this Plan. Neither the Debtors nor ADP shall intentionally make, or cause any other




                                                57
19-36300-cgm      Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                            Pg 58 of 62


 person under their control to make, any public statement that criticizes or disparages the

 other party.

 PP.    Provisions Regarding Oracle

        143.    The Debtors contracts with Oracle America, Inc. (the “Oracle Contracts”) shall be

 rejected as of the earlier of: (a) a supplemental notice specifying a date earlier than February 29,

 2020; and (b) February 29, 2020 (the “Oracle Rejection Date”). The Debtors shall pay all amounts

 due and owing under the Oracle Contracts on account of services rendered after November 1, 2019

 and prior to the Oracle Rejection Date in the ordinary course.

 QQ.    Provisions Regarding the Amalgamated Retail Retirement Fund et al.

        144.    On January 31, 2020, the Debtors made certain estimated payments to prefund

 amounts on account of employee benefits that have accrued (or will accrue) but are not yet due

 and payable for January 2020 and February 2020 to the Amalgamated Retail Retirement Fund, the

 National Plus Plan, and the Amalgamated National Health Plan (each, a “Benefit Plan”). The

 Debtors shall timely send contribution reports to the applicable Benefit Plan for each applicable

 contribution to such Benefit Plan. The Debtors and each Benefit Plan shall reconcile the amounts

 actually due and owing for that period in the normal course. If the Debtors estimated payment(s)

 exceed(s) the actual amount due and owing to a Benefit Plan for such period, such plan shall

 promptly return the excess amounts to the Wind-Down Debtors upon five Business Days’ written

 notice. If the Debtors estimated payment(s) are less than the actual amount due and owing for

 such period, the Debtors shall promptly remit the difference to the applicable Benefit Plan upon

 five Business Days’ written notice. The Debtors shall have no further payment obligations to the

 Benefit Plans for employee benefit accruals after February 29, 2020, unless the Plan Administrator

 in its sole discretion provides written notice to each Benefit Plan of its election to have the Wind-

 Down Debtors continue participating in the Benefit Plans after February 29, 2020. If the


                                                  58
19-36300-cgm      Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                           Pg 59 of 62


 Wind-Down Debtors employ any employees entitled to benefits after February 29, 2020, such

 employment shall be on terms acceptable to the Plan Administrator, the applicable employee(s),

 and, if an existing collective bargaining agreement presently governs the employment relationship,

 the applicable union(s) (it being understood that continued employment pursuant to an existing

 collective bargaining agreement is acceptable). For the avoidance of doubt, each Benefit Plan has

 elected to opt out of the Third-Party Release and therefore shall not be a “Releasing Party” or a

 “Released Party” under the Plan.

 RR.    Dissolution of the Committee

        145.    On the Effective Date, the Committee shall dissolve automatically and the members

 thereof shall be released and discharged from all rights, duties, responsibilities, and liabilities

 arising from, or related to, the Chapter 11 Cases and under the Bankruptcy Code, except for the

 limited purposes of (a) prosecuting requests for payment of Professional Fee Claims for services

 and reimbursement of expenses incurred by the Committee and its Professionals and

 (b) prosecuting a response to the Motion of the Agent for Entry of an Order Granting (I) Leave,

 Standing, and Authority to Commence and Prosecute Avoidance Actions Under Chapter 5 of the

 Bankruptcy Code and (II) Settlement Authority in Respect of Such Claims [Docket No. 691],

 including, without limitation, any hearings thereon and any appeals related thereto; provided that

 the foregoing shall be subject to a budget approved by the Plan Administrator as reasonable and

 appropriate under the circumstances. The Wind-Down Debtors shall not be responsible for paying

 any fees or expenses incurred by the Committee Members or advisors to the Committee after the

 Effective Date except for the limited purposes identified above.

 SS.    Effect of Nonoccurrence of Conditions to the Effective Date

        146.    If the Effective Date of the Plan does not occur, (a) the Plan shall be null and void

 in all respects other than as set forth herein, (b) the Plan shall be deemed a motion seeking


                                                 59
19-36300-cgm      Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                            Pg 60 of 62


 dismissal of these Chapter 11 Cases in accordance with the applicable provisions and priority

 scheme of the Bankruptcy Code, and (c) nothing contained in the Plan or the Disclosure Statement

 shall: (i) constitute a waiver or release of any Claims by the Debtors, any Holders, or any other

 Entity; (ii) prejudice in any manner the rights of the Debtors, any Holders, or any other Entity; or

 (iii) constitute an admission, acknowledgment, offer, or undertaking by the Debtors, any Holders,

 or any other Entity in any respect.

 TT.    Miscellaneous

        147.    Nothing in this Confirmation Order shall be deemed to (a) grant or authorize liens

 on the Debtors’ leasehold interests in real property or (b) grant or authorize rights in the Debtors’

 leasehold interests in real property to any party in a manner inconsistent with applicable law,

 including with respect to the terms of the leases.

 UU.    Reports

        148.    After the Confirmation Date, the Debtors have no obligation to File with the Court

 or serve on any parties reports that the Debtors were obligated to File under the Bankruptcy Code

 or a prior order of the Bankruptcy Court, including monthly operating reports, ordinary course

 professional reports, and monthly or quarterly reports for Professionals; provided, however, that

 the Debtors shall comply with the U.S. Trustee’s quarterly reporting requirements.

 VV.    Effect of Conflict Between Plan and Confirmation Order

        149.    Except as set forth in the Plan and the Confirmation Order, to the extent that any

 provision of the Disclosure Statement, the Plan Supplement, or any other order (other than the

 Confirmation Order) referenced in the Plan (or any exhibits, schedules, appendices, supplements,

 or amendments to any of the foregoing), conflict with or are in any way inconsistent with any

 provision of the Plan, the Plan shall govern and control. In the event of an inconsistency between

 the Confirmation Order and the Plan, the Confirmation Order shall control.


                                                  60
19-36300-cgm      Doc 789      Filed 02/05/20 Entered 02/05/20 13:20:00             Main Document
                                            Pg 61 of 62


 WW. Retention of Jurisdiction

        150.    The Court retains jurisdiction over the Chapter 11 Cases, all matters arising out of

 or related to the Chapter 11 Cases and the Plan, the matters set forth in Article XI of the Plan, and

 other applicable provisions of the Plan.

 XX.    Waiver of 14-Day Stay

        151.    Notwithstanding any Bankruptcy Rule (including, without limitation, Bankruptcy

 Rules 3020(e), 6004(h), 6006(d), 7062, and 9014), this Confirmation Order is effective

 immediately upon entry and not subject to any stay.

 YY.    Local Rules 3021-1(b) and 3022-1

        152.    Pursuant to Local Rule 3021-1(b), the time for achieving substantial consummation

 of the Plan and entry of a final decree closing the Chapter 11 Cases is as follows:

        a.      Substantial Consummation of the Plan. The Debtors anticipate that the Effective
                Date and substantial consummation of the Plan will occur in February, 2020, or as
                soon as reasonably practicable thereafter.

        b.      Distributions. On the Effective Date or as soon as reasonably practicable thereafter
                (or, if a Claim is not an Allowed Claim on the Effective Date, on the date that such
                Claim becomes Allowed or as soon as reasonably practicable thereafter), the
                Distribution Agent shall make initial distributions under the Plan on account of each
                Holder of an Allowed Claim in the full amount of the distributions that the Plan
                provides for Allowed Claims in each applicable Class, consistent with the
                provisions of Articles IV and VI of the Plan.

        c.      Resolution of Claims. The Debtors, the Wind-Down Debtors, or the Plan
                Administrator, as applicable, shall resolve Disputed Claims against the Estates
                consistent with the provisions of Article VII of the Plan.

        d.      Postconfirmation Status Reports.        The Wind-Down Debtors shall file
                postconfirmation disbursement and status reports every six months until the
                Chapter 11 Cases are closed by means of a final decree, converted to a case under
                chapter 7, or dismissed, whichever occurs earliest.

        e.      Motion for Final Decree. Consistent with Bankruptcy Rule 3022 and Local
                Rule 3022-1, no later than fourteen days following the full administration of the




                                                  61
19-36300-cgm     Doc 789     Filed 02/05/20 Entered 02/05/20 13:20:00        Main Document
                                          Pg 62 of 62


               applicable Estates, one or more Wind-Down Debtors shall file, on notice to the
               U.S. Trustee, an application and a proposed order for a final decree.

 ZZ.    Final Order

        153.   This Confirmation Order is a Final Order and the period in which an appeal must

 be filed will commence upon entry of this Confirmation Order.




                                                            /s/ Cecelia G. Morris
                                                            _______________________
Dated: February 5, 2020
                                                            Hon. Cecelia G. Morris
      Poughkeepsie, New York
                                                            Chief U.S. Bankruptcy Judge
